Exhibit 10.2
 
EXECUTION COPY
 


U.S. $600,000,000
 
AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT
 
Dated as of October 15, 2013
 
Among
 
MANPOWERGROUP INC.
 
as Borrower
 
THE INITIAL LENDERS NAMED HEREIN
 
as Initial Lenders
 
CITIBANK, N.A.
 
as Administrative Agent
 
BNP PARIBAS
 
as Syndication Agent
 
JPMORGAN CHASE BANK, N.A.
U.S. BANK NATIONAL ASSOCIATION
RBS CITIZENS, N.A.
BARCLAYS BANK PLC
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
and
UNICREDIT BANK AG, NEW YORK BRANCH
 
as Documentation Agents
 
and
 
CITIGROUP GLOBAL MARKETS INC.
BNP PARIBAS SECURITIES CORP.
and
J.P. MORGAN SECURITIES LLC
 
as Joint Lead Arrangers and Book Managers
 



 - ManpowerGroup  Five Year Credit Agreement
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


 
 
ARTICLE I
 
 
SECTION 1.01.  Certain Defined Terms

 
 
SECTION 1.02.  Computation of Time Periods

 
 
SECTION 1.03.  Accounting Terms

 
ARTICLE II
 
 
SECTION 2.01.  The Revolving Credit Advances and the Letters of Credit

 
 
SECTION 2.02.  Making the Revolving Credit Advances

 
 
SECTION 2.03.  [Reserved]18

 
 
SECTION 2.04.  Issuance of and Drawings and Reimbursement Under Letters of
Credit

 
 
SECTION 2.05.  Fees

 
 
SECTION 2.06.  Optional Termination or Reduction of the Commitments

 
 
SECTION 2.07.  Repayment of Revolving Credit Advances and Letters of Credit

 
 
SECTION 2.08.  Interest on Revolving Credit Advances

 
 
SECTION 2.09.  Interest Rate Determination

 
 
SECTION 2.10.  Optional Conversion of Revolving Credit Advances

 
 
SECTION 2.11.  Prepayments of Revolving Credit Advances and Letter of Credit
Advances

 
 
SECTION 2.12.  Increased Costs

 
 
SECTION 2.13.  Illegality

 
 
SECTION 2.14.  Payments and Computations

 
 
SECTION 2.15.  Taxes

 
 
SECTION 2.16.  Sharing of Payments, Etc.

 
 
SECTION 2.17.  Evidence of Debt

 
 
SECTION 2.18.  Use of Proceeds

 
 
SECTION 2.19.  Increase in the Aggregate Commitments

 
 
SECTION 2.20.  Defaulting Lenders

 
 
SECTION 2.21.  Replacement of Lenders

 
 
SECTION 2.22.  Extension of Termination Date

 
ARTICLE III
 
 
SECTION 3.01.  Conditions Precedent to Amendment and Restatement

 
 
SECTION 3.02.  Conditions Precedent to Each Borrowing, Each Issuance of Letters
of Credit and Commitment Increase.

 
 
SECTION 3.03.  Determinations Under Section 3.01

 
ARTICLE IV
 
 
SECTION 4.01.  Representations and Warranties of the Borrower

 
ARTICLE V
 
 
SECTION 5.01.  Affirmative Covenants

 
 
SECTION 5.02.  Negative Covenants

 
 
SECTION 5.03.  Financial Covenants

 
ARTICLE VI
 
 
SECTION 6.01.  Events of Default

 
 
SECTION 6.02.  Actions in Respect of the Letters of Credit upon Default

 
ARTICLE VII
 
 
SECTION 7.01.  Appointment and Authority

 
 
SECTION 7.02.  Rights as a Lender

 
 
SECTION 7.03.  Exculpatory Provisions

 
 
SECTION 7.04.  Reliance by Agent

 
 
SECTION 7.05.  Indemnification

 
 
SECTION 7.06.  Delegation of Duties

 
 
SECTION 7.07.  Resignation of Agent

 
 
SECTION 7.08.  Non-Reliance on Agent and Other Lenders

 
 
SECTION 7.09.  No Other Duties, etc

 
ARTICLE VIII
 
 
SECTION 8.01.  Amendments, Etc.

 
 
SECTION 8.02.  Notices; Effectiveness; Electronic Communication.

 
 
SECTION 8.03.  No Waiver; Remedies

 
 
SECTION 8.04.  Costs and Expenses

 
 
SECTION 8.05.  Right of Set-off

 
 
SECTION 8.06.  Binding Effect

 
 
SECTION 8.07.  Assignments and Participations

 
 
SECTION 8.08.  Confidentiality

 
 
SECTION 8.09.  Governing Law

 
 
SECTION 8.10.  Execution in Counterparts

 
 
SECTION 8.11.  Judgment

 
 
SECTION 8.12.  Jurisdiction, Etc.

 
 
SECTION 8.13.  Substitution of Currency

 
 
SECTION 8.14.  No Liability of the Lenders as Letter of Credit Issuers

 
 
SECTION 8.15.  Patriot Act

 
 
SECTION 8.13.  No Fiduciary Duty

 
 
SECTION 8.16.  Waiver of Jury Trial

 
Schedules
 
Schedule I                      -     List of Applicable Lending Offices
 
Schedule 2.04(f)                                -           Letters of Credit
 
Schedule 5.02(a)                                -           Existing Liens
 
Exhibits
 
Exhibit A                    -       Form of Note
 
Exhibit B                    -       Form of Notice of Borrowing
 
Exhibit C                    -       Form of Assignment and Assumption
 
Exhibit D                    -       Form of Opinion of Counsel for the Borrower
 



 - ManpowerGroup  Five Year Credit Agreement
NYDOCS03/975898.3
 
 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT
 
Dated as of October 15, 2013
 
MANPOWERGROUP INC., a Wisconsin corporation (the “Borrower”), the banks,
financial institutions and other institutional lenders (the “Initial Lenders”)
listed on the signature pages hereof as lenders, the banks listed on the
signature pages hereof as issuing banks (the “Initial Issuing Banks”, and
together with the Initial Lenders, the “Initial Lender Parties”) and CITIBANK,
N.A. (“Citibank”), as agent (the “Agent”) for the Lender Parties (as hereinafter
defined), agree as follows:
 
PRELIMINARY STATEMENT.                                                      The
Borrower (formerly known as Manpower Inc.), the lenders party thereto and
Citibank, as administrative agent, are parties to a Five Year Credit Agreement
dated as of October 5, 2011 (the “Existing Credit Agreement”).  Subject to the
satisfaction of the conditions set forth in Section 3.01 hereof, the parties
hereto agree to amend and restate the Existing Credit Agreement as herein set
forth.
 
ARTICLE I
 
DEFINITIONS AND ACCOUNTING TERMS
 
SECTION 1.01.  Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.
 
“Advance” means a Revolving Credit Advance or a Letter of Credit Advance.
 
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.  For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 5% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.
 
“Agent’s Account” means (a) in the case of Advances denominated in Dollars, the
account of the Agent maintained by the Agent at Citibank at its office at 388
Greenwich Street, New York, New York 10013, aba# 021000089, Account
No. 36852248, Attention:  Bank Loan Syndications, or (b)  any such other account
of the Agent as is designated in writing from time to time by the Agent to the
Borrower and the Lenders for such purpose.
 
“Anniversary Date” has the meaning specified in Section 2.22(a).
 
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries  from time to time
concerning or relating to bribery or corruption.
 
“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance.
 
“Applicable Margin” means, as of any date, a percentage per annum determined by
reference to the Public Debt Rating in effect on such date as set forth below:


Public Debt Rating
S&P/Moody’s
Applicable Margin for
Eurocurrency Rate Advances
Applicable Margin for Base Rate Advances
Level 1
BBB+ or Baa1 or above
 
1.000%
 
0.000%
Level 2
BBB or Baa2
 
1.075%
 
0.075%
Level 3
BBB- or Baa3
 
1.275%
 
0.275%
Level 4
BB+ or Ba1
 
1.500%
 
0.500%
Level 5
Lower than Level 4
 
1.725%
 
0.725%



“Applicable Percentage” means, as of any date a percentage per annum determined
by reference to the Public Debt Rating in effect on such date as set forth
below:


Public Debt Rating
S&P/Moody’s
Applicable
Percentage
Level 1
BBB+ or Baa1 or above
 
0.125%
Level 2
BBB or Baa2
 
0.175%
Level 3
BBB- or Baa3
 
0.225%
Level 4
BB+ or Ba1
 
0.250%
Level 5
Lower than Level 4
 
0.275%



“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 8.07), and accepted by the Agent, in substantially the form
of Exhibit C or any other form approved by the Agent.
 
“Assuming Lender” has the meaning specified in Section 2.19(d).
 
“Assumption Agreement” has the meaning specified in Section 2.19(d)(ii).
 
“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time as set
forth in Section 2.01(b) (assuming compliance at such time with all conditions
to drawing).
 
“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:
 
(a)           the rate of interest announced publicly by Citibank in New York,
New York, from time to time, as Citibank’s base rate;
 
(b)           1/2 of one percent per annum above the Federal Funds Rate; and
 
(c)           the British Bankers Association Interest Settlement Rate
applicable to Dollars for a period of one month (“One Month LIBOR”) plus 1.00%
(for the avoidance of doubt, the One Month LIBOR for any day shall be based on
the rate appearing on Reuters Screen LIBOR01 Page (or other commercially
available source providing such quotations as designated by the Agent from time
to time) at approximately 11:00 a.m. London time on such day).
 
“Base Rate Advance” means a Revolving Credit Advance or a Letter of Credit
Advance denominated in Dollars that bears interest as provided in
Section 2.08(a)(i).
 
“Borrowing” means a borrowing consisting of simultaneous Revolving Credit
Advances of the same Type made by each of the Lenders pursuant to Section 2.01.
 
“Borrowing Minimum” means, in respect of Revolving Credit Advances denominated
in Dollars, $5,000,000, in respect of Revolving Credit Advances denominated in
Sterling, £5,000,000, in respect of Revolving Credit Advances denominated in
Yen, ¥100,000,000, in respect of Revolving Credit Advances denominated in
Canadian dollars, CAD$5,000,000, in respect of Revolving Credit Advances
denominated in Swiss francs, CHF5,000,000 and, in respect of Revolving Credit
Advances denominated in Euros, €10,000,000.
 
“Borrowing Multiple” means, in respect of Revolving Credit Advances denominated
in Dollars, $1,000,000, in respect of Revolving Credit Advances denominated in
Sterling, £1,000,000, in respect of Revolving Credit Advances denominated in
Yen, ¥10,000,000, in respect of Revolving Credit Advances denominated in
Canadian dollars, CAD $1,000,000, in respect of Revolving Credit Advances
denominated in Swiss francs, CHF1,000,000 and, in respect of Revolving Credit
Advances denominated in Euros, €1,000,000.
 
“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurocurrency Rate Advances, on which dealings are carried on in
the London interbank market and banks are open for business in London and in the
country of issue of the currency of such Eurocurrency Rate Advance (or, in the
case of an Advance denominated in Euro, on which the Trans-European Automated
Real-Time Gross Settlement Express Transfer (TARGET) System is open).
 
“Capitalized Lease” means any lease that is or should be capitalized on the
balance sheet of the lessee in accordance with GAAP.
 
“Cash Collateralize” means, in respect of an obligation, provide and pledge (as
a first priority perfected security interest) cash collateral in Dollars, at a
location and pursuant to documentation in form and substance reasonably
satisfactory to the Agent and each Issuing Bank (and “Cash Collateralization”
has a corresponding meaning).
 
“CDOR Rate” means the rate per annum equal to the average of the annual yield
rates applicable to Canadian dollar banker’s acceptances at or about 10:00 a.m.
(Toronto, Ontario time) two Business Days prior to the first day of such
Interest Period as reported on the “CDOR page” (or any display substituted
therefor) of Reuters Monitor Money Rates Service (or such other page or
commercially available source displaying Canadian interbank bid rates for
Canadian dollar bankers’ acceptances as may be designated by the Agent from time
to time) for a term equivalent to such Interest Period (or if such Interest
Period is not equal to a number of months, for a term equivalent to the number
of months closest to such Interest Period).
 
“Commitment” means a Revolving Commitment or a Letter of Credit Commitment.
 
“Commitment Date” has the meaning specified in Section 2.19(b)(iii).
 
“Commitment Increase” has the meaning specified in Section 2.19(a).
 
“Committed Currencies” means lawful currency of the United Kingdom of Great
Britain and Northern Ireland, lawful currency of Canada, lawful currency of
Japan, lawful currency of Switzerland and Euros.
 
“Confidential Information” means information that the Borrower furnishes to the
Agent or any Lender in a writing designated as confidential, but does not
include any such information that is or becomes generally available to the
public or that is or becomes available to the Agent or such Lender from a source
other than the Borrower.
 
“Consolidated” refers to the consolidation of accounts in accordance with GAAP.
 
“Consolidated Adjusted Debt” means the computation of (a) all Debt of the
Borrower and its Consolidated Subsidiaries that, in accordance with GAAP, would
be classified as indebtedness on a Consolidated balance sheet of the Borrower,
plus (b) without duplication, the aggregate outstanding investment or claims
held at any time by purchasers, assignees or other transferees of (or of
interests in) Receivables under Receivables Purchase Agreements, minus (c) cash
and cash equivalents (as presented on the face of the Borrower’s quarterly and
audited fiscal year balance sheets) in excess of $400,000,000.
 
“Consolidated EBITDA” means, for any period, the sum of the amounts for such
period of (i) Consolidated Operating Profit of the Borrower and its Consolidated
Subsidiaries for such period, determined in accordance with GAAP, plus (ii) the
sum of the following amounts for such period, in each case to the extent the
same shall have been deducted in the calculation of such Consolidated Operating
Profit for such period: (A) amortization, (B) depreciation, (C) non-cash
restructuring or impairment charges reported by the Borrower in respect of, or
otherwise allocated to, such period, and (D) cash restructuring charges in an
amount not to exceed $25,000,000 in any calendar year, minus (iii) to the extent
the same shall have been included in the calculation of Consolidated Operating
Profit for such period, any extraordinary, or unusual and non-recurring gains
(or plus any extraordinary, or unusual and non-recurring, losses) calculated
pursuant to GAAP for such period.
 
“Consolidated Interest Expense” means, for any period, the excess of (a) total
interest expense, whether paid or accrued (including the interest component of
Capitalized Leases), of the Borrower and its Consolidated Subsidiaries on a
Consolidated basis, including, without limitation, all commissions, discounts
and other fees and charges owed with respect to letters of credit and net costs
under any agreements providing interest rate protection, but excluding however,
amortization of discount, interest paid in property other than cash or any other
interest expense not payable in cash over (b) total interest income, in each
case as determined in conformity with GAAP.
 
“Consolidated Operating Profit” means, for any period, revenue less the sum of
(A) direct costs, and (b) selling and administrative expenses on a consolidated
income statement of the Borrower and its Consolidated Subsidiaries for such
period, all as determined in accordance with GAAP.
 
“Consolidated Rental Expense” means, for any period, total rental expense,
whether paid or accrued (excluding rental expense accrued in connection with
restructuring charges (other than that portion actually paid during such
period)), of the Borrower and its Consolidated Subsidiaries on a Consolidated
basis, all as determined in conformity with GAAP.
 
“Consolidated Subsidiary” means, at any date with respect to any Person, any
Subsidiary thereof the accounts of which would be consolidated with those of
such Person in its consolidated financial statements at such date in accordance
with GAAP.
 
“Consolidated Tangible Assets” means, with respect to any Person at any time of
determination, total assets of such Person and its Consolidated Subsidiaries as
set forth on the balance sheets most recently delivered to the Lenders pursuant
to Section 5.01(h), excluding all Intangible Assets of such Person and its
Consolidated Subsidiaries.
“Convert”, “Conversion” and “Converted” each refers to a conversion of Revolving
Credit Advances of one Type into Revolving Credit Advances of the other Type
pursuant to Section 2.09 or 2.10.
 
“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade payables incurred in
the ordinary course of such Person’s business), (c) all obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments,
(d) all obligations of such Person created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all obligations of such Person as lessee under leases that have
been or should be, in accordance with GAAP, recorded as capital leases, (f) all
obligations, contingent or otherwise, of such Person in respect of acceptances,
letters of credit (except for the purposes of Section 6.01 (d), other than trade
letters of credit, performance bonds (including, without limitation, bonds
posted pursuant to governmental rules and regulations) or similar obligations of
such parties) or similar extensions of credit, (g) all obligations of such
Person in respect of Hedge Agreements, (h) all Debt of others referred to in
clauses (a) through (g) above or clause (i) below and other payment obligations
guaranteed directly or indirectly in any manner by such Person, or in effect
guaranteed directly or indirectly by such Person through an agreement (1) to pay
or purchase such Debt or to advance or supply funds for the payment or purchase
of such Debt, (2) to purchase, sell or lease (as lessee or lessor) property, or
to purchase or sell services, primarily for the purpose of enabling the debtor
to make payment of such Debt or to assure the holder of such Debt against loss,
(3) to supply funds to or in any other manner invest in the debtor (including
any agreement to pay for property or services irrespective of whether such
property is received or such services are rendered) or (4) otherwise to assure a
creditor against loss, and (i) all Debt referred to in clauses (a) through
(h) above secured by (or for which the holder of such Debt has an existing
right, contingent or otherwise, to be secured by) any Lien on property
(including, without limitation, accounts and contract rights) owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Debt.
 
“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.
 
“Defaulting Lender” means at any time, subject to Section 2.20(c), (i) any
Lender that has failed for three or more Business Days to comply with its
obligations under this Agreement to make an Advance, make a payment to an
Issuing Bank in respect of drawing under a Letter of Credit or make any other
payment due hereunder (each, a “funding obligation”), unless such Lender has
notified the Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
has not been satisfied (which conditions precedent, together with the applicable
default, if any, will be specifically identified in such writing), (ii) any
Lender that has notified the Agent, the Borrower or an Issuing Bank in writing,
or has stated publicly, that it does not intend to comply with its funding
obligations hereunder, unless such writing or statement states that such
position is based on such Lender’s determination that one or more conditions
precedent to funding cannot be satisfied (which conditions precedent, together
with the applicable default, if any, will be specifically identified in such
writing or public statement), (iii) any Lender that has defaulted on its funding
obligations under other loan agreements or credit agreements generally under
which it has commitments to extend credit or that has notified, or whose Parent
Company has notified, the Agent or the Borrower in writing, or has stated
publicly, that it does not intend to comply with its funding obligations under
loan agreements or credit agreements generally, (iv) any Lender that has, for
three or more Business Days after written request of the Agent or the Borrower,
failed to confirm in writing to the Agent and the Borrower that it will comply
with its prospective funding obligations hereunder (provided that such Lender
will cease to be a Defaulting Lender pursuant to this clause (iv) upon the
Agent’s and the Borrower’s receipt of such written confirmation), or (v) any
Lender with respect to which a Lender Insolvency Event has occurred and is
continuing with respect to such Lender or its Parent Company; provided that a
Lender Insolvency Event shall not be deemed to occur with respect to a Lender or
its Parent Company solely as a result of (1) the acquisition or maintenance of
an ownership interest in such Lender or Parent Company by a governmental
authority or instrumentality thereof or (2) in the case of a solvent Lender, the
precautionary appointment of an administrator, guardian, custodian or other
similar official by a Governmental Authority or instrumentality under or based
on the law of the country where such Lender is subject to home jurisdiction
supervision if applicable law requires that such appointment not be publicly
disclosed, so long as, in the case of clause (1) and clause (2), such action
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such governmental authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender.  Any determination by the Agent that a Lender
is a Defaulting Lender under any of clauses (i) through (v) above will be
conclusive and binding absent manifest error, and such Lender will be deemed to
be a Defaulting Lender (subject to Section 2.20(c)) upon notification of such
determination by the Agent to the Borrower, the Issuing Banks and the Lenders.
 
“Dollars” and the “$” sign each means lawful currency of the United States of
America.
 
“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in its Administrative
Questionnaire delivered to the Agent, or such other office of such Lender as
such Lender may from time to time specify to the Borrower and the Agent.
 
“Effective Date” has the meaning specified in Section 3.01.
 
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 8.07(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 8.07(b)(iii)).
 
“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
any third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.
 
“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment, health, safety or natural resources, including, without limitation,
those relating to the use, handling, transportation, treatment, storage,
disposal, release or discharge of Hazardous Materials.
 
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
 
“Equivalent” in Dollars of any Committed Currency on any date means the
equivalent in Dollars of such Committed Currency determined by using the quoted
spot rate at which the Agent’s principal office in London offers to exchange
Dollars for such Committed Currency in London prior to 4:00 P.M. (London time)
(unless otherwise indicated by the terms of this Agreement) on such date as is
required pursuant to the terms of this Agreement, and the “Equivalent” in any
Committed Currency of Dollars means the equivalent in such Committed Currency of
Dollars determined by using the quoted spot rate at which the Agent’s principal
office in London offers to exchange such Committed Currency for Dollars in
London prior to 4:00 P.M. (London time) (unless otherwise indicated by the terms
of this Agreement) on such date as is required pursuant to the terms of this
Agreement.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
 
“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Internal Revenue Code.
 
“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) the requirements of subsection (1) of Section 4043(b) of ERISA (without
regard to subsection (2) of such Section) are met with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event
described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA
is reasonably expected to occur with respect to such Plan within the following
30 days; (b) the application for a minimum funding waiver with respect to a
Plan; (c) the provision by the administrator of any Plan of a notice of intent
to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including any
such notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) the cessation of operations at a facility of the Borrower or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by the Borrower or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f)  the conditions for the imposition
of a lien under Section 303(k) of ERISA shall have been met with respect to any
Plan; (g) a determination that any Plan is in "at risk" status (within the
meaning of Section 303 of ERISA); or (h) the institution by the PBGC of
proceedings to terminate a Plan pursuant to Section 4042 of ERISA, or the
occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, a Plan.
 
“EURIBO Rate” means the rate appearing on Page 248 of the Reuters Screen (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the Agent from
time to time for purposes of providing quotations of interest rates applicable
to deposits in Euro by reference to the Banking Federation of the European Union
Settlement Rates for deposits in Euro) at approximately 10:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period, as the rate
for deposits in Euro with a maturity comparable to such Interest Period.
 
“Euro” means the lawful currency of the European Union as constituted by the
Treaty of Rome which established the European Community, as such treaty may be
amended from time to time and as referred to in the EMU legislation.
 
“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurocurrency Lending Office” in its Administrative
Questionnaire delivered to the Agent, or such other office of such Lender as
such Lender may from time to time specify to the Borrower and the Agent.
 
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
 
“Eurocurrency Rate” means, for any Interest Period for each Eurocurrency Rate
Advance comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a)(i) in the case of any Revolving
Credit Advance denominated in Dollars or any Committed Currency other than Euro
or Canadian dollars, the rate per annum (rounded upward to the nearest whole
multiple of 1/100 of 1% per annum) appearing on Reuters Screen LIBOR01 Page (or
any successor page) as the London interbank offered rate for deposits in Dollars
or the applicable Committed Currency at approximately 11:00 A.M. (London time)
two Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period, (ii) in the case of any Revolving Credit
Advance denominated in Euros, the EURIBO Rate or (iii) in the case of Revolving
Credit Advances denominated in Canadian dollars, the CDOR Rate by (b) a
percentage equal to 100% minus the Eurocurrency Rate Reserve Percentage for such
Interest Period.
 
“Eurocurrency Rate Advance” means a Revolving Credit Advance denominated in
Dollars or a Committed Currency that bears interest as provided in
Section 2.08(a)(ii).
 
“Eurocurrency Rate Reserve Percentage” for any Interest Period for all
Eurocurrency Rate Advances comprising part of the same Borrowing means the
reserve percentage applicable two Business Days before the first day of such
Interest Period under regulations issued from time to time by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement) for a member bank of the
Federal Reserve System in New York City with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities (or with respect to any
other category of liabilities that includes deposits by reference to which the
interest rate on Eurocurrency Rate Advances is determined) having a term equal
to such Interest Period.
 
“Events of Default” has the meaning specified in Section 6.01.
 
“Existing Credit Agreement” has the meaning specified in the preliminary
statement to this Agreement.
 
“Existing Letters of Credit” has the meaning specified in Section 2.04(f).
 
“Extending Lender” means a Lender that has agreed to extend the Termination Date
applicable to it in accordance with Section 2.22.
 
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.
 
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.
 
“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any Issuing Bank, such Defaulting Lender’s Pro Rata Share of the L/C
Obligations with respect to Letters of Credit issued by such Issuing Bank, other
than L/C Obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof.
 
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
 
“GAAP” has the meaning specified in Section 1.03.
 
“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.
 
“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.
 
“Increase Date” has the meaning specified in Section 2.19(a).
 
“Increasing Lender” has the meaning specified in Section 2.19(b).
 
“Information Memorandum” means the information memorandum dated September, 2013
used by the Agent in connection with the syndication of the Commitments.
 
“Initial Issuing Bank”, “Initial Lender Parties” and “Initial Lenders” each has
the meaning specified in the recital of parties to this Agreement.
 
“Intangible Assets” means, with respect to any Person at any time of
determination, (i) goodwill, organizational expenses, research and development
expenses, trademarks, tradenames, copyrights, patents, patent applications,
licenses and rights in any thereof, (ii) all reserves carried and not deducted
from assets, (iii) treasury stock, (iv) securities which are not readily
marketable, (v) cash held in a sinking or other analogous fund for the purpose
of redemption, retirement or prepayment of capital stock or indebtedness, (vi)
any write-up in the book value of any asset resulting from a reevaluation
thereof subsequent to December 31, 2012, and (vii) any items not included in
items (i)-(vi) above which are treated as intangibles in accordance with GAAP.
 
“Interest Period” means, for each Eurocurrency Rate Advance comprising part of
the same Borrowing, the period commencing on the date of such Eurocurrency Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurocurrency Rate Advance and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below.  The duration of each such Interest Period shall be one,
two, three or six months, as the Borrower may, upon notice received by the Agent
not later than 11:00 A.M. (New York City time) on the third Business Day prior
to the first day of such Interest Period, select; provided, however, that:
 
(a)           the Borrower may not select any Interest Period that ends after
the latest Termination Date of any Lender;
 
(b)           Interest Periods commencing on the same date for Eurocurrency Rate
Advances comprising part of the same Borrowing shall be of the same duration;
 
(c)           whenever the last day of any Interest Period would otherwise occur
on a day other than a Business Day, the last day of such Interest Period shall
be extended to occur on the next succeeding Business Day, provided, however,
that, if such extension would cause the last day of such Interest Period to
occur in the next following calendar month, the last day of such Interest Period
shall occur on the next preceding Business Day; and
 
(d)           whenever the first day of any Interest Period occurs on a day of
an initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.
 
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
 
“Issuing Bank” means the Initial Issuing Bank or any Eligible Assignee to which
a portion of the Letter of Credit Commitment hereunder have been assigned
pursuant to Section 8.07 so long as such Eligible Assignee expressly agrees to
perform in accordance with their terms all of the obligations that by the terms
of this Agreement are required to be performed by it as an Issuing Bank and
notifies the Agent of its Applicable Lending Office (which information shall be
recorded by the Agent in the Register), for so long as the Initial Issuing Bank
or Eligible Assignee, as the case may be, shall have a Letter of Credit
Commitment.
 
“L/C Cash Collateral Account” means an interest bearing cash collateral account
to be established and maintained by the Agent, over which the Agent shall have
sole dominion and control, upon terms as may be satisfactory to the Agent.
 
“L/C Obligations” means, as of any date, the aggregate Available Amount of
outstanding Letters of Credit and Advances made by an Issuing Bank in accordance
with Section 2.04 that have not been funded by the Lenders and, in the case of
any Letters of Credit denominated in any Committed Currency, shall be the
Equivalent in Dollars of such amount, determined as of the third Business Day
prior to such date.
 
“L/C Related Documents” has the meaning specified in Section 2.07(b)(ii)(A).
 
“Lender Insolvency Event” means that (a) a Lender or its Parent Company is
generally unable to pay its debts as they become due, or admits in writing its
inability to pay its debts as they become due, or makes a general assignment for
the benefit of its creditors, or (b) such Lender or its Parent Company has
become the subject of a proceeding under any debtor relief law, or a receiver,
trustee, conservator, intervenor or sequestrator or the like has been appointed
for such Lender or its Parent Company, or such Lender or its Parent Company has
taken any action in furtherance of or indicating its consent to or acquiescence
in any such proceeding or appointment.
 
“Lender Party” means any Lender or Issuing Bank.
 
“Lenders” means the Initial Lenders, each Assuming Lender that shall become a
party hereto pursuant to Section 2.19 or 2.22 and each Person that shall become
a party hereto pursuant to Section 8.07.
 
“Letter of Credit Advance” means an advance made by an Issuing Bank pursuant to
Section 2.04(c).
 
“Letter of Credit Agreement” has the meaning specified in Section 2.04(a).
 
“Letter of Credit Commitment” means, with respect to the Initial Issuing Bank,
the amount set forth opposite the Initial Issuing Bank’s name on Schedule I
hereto under the caption “Letter of Credit Commitment” or, if the Initial
Issuing Bank has entered into one or more Assignment and Assumptions, the amount
set forth for such Issuing Bank in the Register maintained by the Agent pursuant
to Section 8.07(c) as such Issuing Bank’s “Letter of Credit Commitment”, as such
amount may be reduced at or prior to such time pursuant to Section 2.06.
 
“Letter of Credit Facility” means, at any time, an amount equal to the lesser of
(a) the amount of the Issuing Banks Letter of Credit Commitments at such time
and (b) $150,000,000, as such amount may be reduced at or prior to such time
pursuant to Section 2.06.
 
“Letters of Credit” has the meaning specified in Section 2.01(b).
 
“Lien” means any mortgage, lien, security interest or other similar charge or
encumbrance, including, without limitation, the lien or retained security title
of a conditional vendor.
 
“Material Adverse Change” means any material adverse change in the business,
condition (financial or otherwise), operations, performance, properties or
prospects of the Borrower and its Subsidiaries taken as a whole.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations, performance, properties or
prospects of the Borrower and its Subsidiaries taken as a whole, (b) the rights
and remedies of the Agent or any Lender under this Agreement or any Note or
(c) the ability of the Borrower to perform its obligations under this Agreement
or any Note.
 
“Material Subsidiary” means, at any time, (i) any Subsidiary of the Borrower
which shall have contributed in excess of 5% of the Consolidated Net Earnings
during the fiscal year then most recently ended and (ii) in the case of any
other Subsidiary created, restructured in any material respect or acquired since
the end of such fiscal year, such Subsidiary if it is reasonably projected to
contribute in excess of 5% of the Consolidated Net Earnings of the Borrower
during the then current fiscal year.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.
 
“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and at least one Person other than the Borrower
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Borrower or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.
 
“Non-Approving Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all affected Lenders in
accordance with the terms of Section 8.01 and (ii) has been approved by the
Required Lenders.
 
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
 
“Non-Extending Lender” has the meaning specified in Section 2.22(b).
 
“Note” means a promissory note of the Borrower payable to the order of any
Lender, delivered pursuant to a request made under Section 2.17 in substantially
the form of Exhibit A hereto, evidencing the aggregate indebtedness of the
Borrower to such Lender resulting from the Revolving Credit Advances or Letter
of Credit Advances made by such Lender.
 
“Notice of Borrowing” has the meaning specified in Section 2.02(a).
 
“Notice of Issuance” has the meaning specified in Section 2.04(a).
 
“Payment Office” means, for any Committed Currency, such office of Citibank as
shall be from time to time selected by the Agent and notified by the Agent to
the Borrower and the Lenders.
 
“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, or if
such Lender does not have a bank holding company, then any corporation,
association, partnership or other business entity owning, beneficially or of
record, directly or indirectly, a majority of the Voting Stock of such Lender.
 
“Participant” has the meaning specified in Section 8.07(d).
 
“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).
 
“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been
commenced:  (a) Liens for taxes, assessments and governmental charges or levies
to the extent not required to be paid under Section 5.01(b) hereof; (b) Liens
imposed by law, such as materialmen’s, mechanics’, carriers’, workmen’s and
repairmen’s Liens and other similar Liens arising in the ordinary course of
business securing obligations that are not yet due or that are being contested
in good faith by appropriate proceedings and with respect to which adequate
reserves are being maintained; (c) pledges or deposits to secure obligations
under workers’ compensation, unemployment insurance or other social security
laws or similar legislation or to secure public or statutory obligations, the
performance of tenders, surety and appeal bonds, bids, leases, government
contracts, performance and return of money bonds (but not securing Debt) and
similar obligations; and (d) easements, rights of way and other encumbrances on
title to real property that do not render title to the property encumbered
thereby unmarketable or materially adversely affect the use of such property for
its present purposes.
 
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.
 
“Plan” means a Single Employer Plan or a Multiple Employer Plan.
 
“Pro Rata Share” of any amount means, with respect to any Lender at any time,
the product of such amount times a fraction the numerator of which is the amount
of such Lender’s Revolving Commitment at such time (or, if the Revolving
Commitments shall have been terminated pursuant to Section 2.06 or 6.01, such
Lender’s Revolving Commitment as in effect immediately prior to such
termination) and the denominator of which is the aggregate amount of all
Revolving Commitments at such time (or, if the Revolving Commitments shall have
been terminated pursuant to Section 2.06 or 6.01, the aggregate amount of all
Revolving Commitments as in effect immediately prior to such termination).
 
“Public Debt Rating” means, as of any date, the rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by the Borrower
or, if either such rating agency shall have issued more than one such rating,
the lowest such rating issued by such rating agency.  For purposes of the
foregoing, (a) if only one of S&P and Moody’s shall have in effect a Public Debt
Rating, the Applicable Margin and the Applicable Percentage shall be determined
by reference to the available rating; (b) if neither S&P nor Moody’s shall have
in effect a Public Debt Rating, the Applicable Margin and the Applicable
Percentage will be set in accordance with Level 4 under the definition of
“Applicable Margin” or “Applicable Percentage”, as the case may be; (c) if the
ratings established by S&P and Moody’s shall fall within different levels, the
Applicable Margin and the Applicable Percentage shall be based upon the higher
rating, unless the ratings shall fall within levels that are separated by two or
more levels, in which case the Applicable Margin and the Applicable Percentage
shall be based upon the rating that is one level above the lower rating; (d) if
any rating established by S&P or Moody’s shall be changed, such change shall be
effective as of the date on which such change is first announced publicly by the
rating agency making such change; and (e) if S&P or Moody’s shall change the
basis on which ratings are established, each reference to the Public Debt Rating
announced by S&P or Moody’s, as the case may be, shall refer to the then
equivalent rating by S&P or Moody’s, as the case may be.
 
“Register” has the meaning specified in Section 8.07(c).
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
 
“Required Lenders” means at any time Lenders owed more than 50% of (a) the then
aggregate unpaid principal amount (based on the Equivalent in Dollars at such
time) of the Revolving Credit Advances outstanding at such time and (b) the
aggregate unpaid principal amount of Letter of Credit Advances outstanding at
such time, or, if no principal amount is outstanding from Letter of Credit
Advances at such time, Lenders having more than 50% of the Revolving
Commitments.  The Commitment of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.
 
“Revolving Commitment” means, with respect to any Lender at any time, the amount
set forth opposite such Lender’s name on Schedule I hereto under the caption
“Revolving Commitment” or, if such Lender has entered into one or more
Assignment and Assumptions, set forth for such Lender in the Register maintained
by the Agent pursuant to Section 8.07(c) as such Lender’s “Revolving
Commitment”, as such amount may be reduced at or prior to such time pursuant to
Section 2.06.
 
“Revolving Credit Advance” means an advance by a Lender to the Borrower as part
of a Borrowing and refers to a Base Rate Advance or a Eurocurrency Rate Advance
(each of which shall be a “Type” of  Revolving Credit Advance).
 
“Revolving Credit Facility” means, at any time, the aggregate of the Revolving
Commitments at such time.
 
“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc.
 
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.
 
“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.
 
“Sanctioned Person” means, at any time, (a) any Person  listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person controlled by any such Person.
 
“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any  ERISA Affiliate and no Person other than the Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which the Borrower
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.
 
“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate, or any other entity of which (or in
which) more than 50% of (a) the issued and outstanding capital stock having
ordinary voting power to elect a majority of the Board of Directors of such
corporation (irrespective of whether at the time capital stock of any other
class or classes of such corporation shall or might have voting power upon the
occurrence of any contingency), (b) the interest in the capital or profits of
such limited liability company, partnership, joint venture or other entity or
(c) the beneficial interest in such trust or estate is at the time directly or
indirectly owned or controlled by such Person, by such Person and one or more of
its other Subsidiaries or by one or more of such Person’s other Subsidiaries.
 
“Termination Date” means the earlier of (a) October 15, 2018,  subject to the
extension thereof pursuant to Section 2.22 and (b) the date of termination in
whole of the Commitments pursuant to Section 2.06 or 6.01; provided, however,
that the Termination Date of any Lender that is a Non-Extending Lender to any
requested extension pursuant to Section 2.22 shall be the Termination Date in
effect immediately prior to the applicable Anniversary Date for all purposes of
this Agreement.
 
“Unused Commitment” means, with respect to each Lender at any time, (a) such
Lender’s Revolving Commitment at such time minus (b) the sum of (i) the
aggregate principal amount of all Revolving Credit Advances and Letter of Credit
Advances made by such Lender (in its capacity as a Lender) and outstanding at
such time, plus (ii) such Lender’s Pro Rata Share of (A) the aggregate Available
Amount of all the Letters of Credit outstanding at such time and (B) the
aggregate principal amount of all Letter of Credit Advances made by each Issuing
Bank pursuant to Section 2.04(c) and outstanding at such time.
 
“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.
 
SECTION 1.02.  Computation of Time Periods.  In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from”  means “from and including” and the words “to” and “until” each
mean “to but excluding”.
 
SECTION 1.03.  Accounting Terms.  All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles in the United States of America consistent with those applied in the
preparation of the financial statements referred to in Section 4.01(e) (“GAAP”).
 
ARTICLE II
 
AMOUNTS AND TERMS OF THE ADVANCES
 
SECTION 2.01.  The Revolving Credit Advances and the Letters of
Credit.  (a)  The Revolving Credit Advances.  Each Lender severally agrees, on
the terms and conditions hereinafter set forth, to make Revolving Credit
Advances to the Borrower from time to time on any Business Day during the period
from the Effective Date until the Termination Date applicable to such Lender in
an amount (based in respect of any Revolving Credit Advances to be denominated
in a Committed Currency by reference to the Equivalent thereof in Dollars
determined on the date of delivery of the applicable Notice of Borrowing) not to
exceed at any time such Lender’s Unused Commitment at such time.  Each Borrowing
shall be in an amount not less than the Borrowing Minimum or the Borrowing
Multiple in excess thereof and shall consist of Revolving Credit Advances of the
same Type and in the same currency made on the same day by the Lenders ratably
according to their respective Revolving Commitments.  Within the limits of this
Section 2.01(a), the Borrower may borrow under this Section 2.01(a), prepay
pursuant to Section 2.11 and reborrow under this Section 2.01(a).
 
(b)           Letters of Credit.  Each Issuing Bank agrees, on the terms and
conditions hereinafter set forth, to issue letters of credit (each, a “Letter of
Credit”) denominated in Dollars or any Committed Currency for the account of the
Borrower from time to time on any Business Day during the period from the
Effective Date until 30 days before the Termination Date applicable to such
Issuing Bank in an aggregate Available Amount (based in respect of any Letter of
Credit to be denominated in a Committed Currency by reference to the Equivalent
thereof in Dollars determined on the date of delivery of the applicable Notice
of Issuance) (i) for all Letters of Credit issued by each Issuing Bank not to
exceed at any time the lesser of (x) the Letter of Credit Facility at such time
and (y) each Issuing Bank’s Letter of Credit Commitment at such time and
(ii) for each such Letter of Credit not to exceed an amount equal to the Unused
Commitments of the Lenders at such time.  No Letter of Credit shall have an
expiration date (including all rights of the Borrower or the beneficiary to
require renewal) later than one year after the Termination Date; provided that
no Letter of Credit may expire after the Termination Date of any Non-Extending
Lender if, after giving effect to such issuance, the aggregate Revolving
Commitments of the Extending Lenders (including any replacement Lenders) for the
period following such Termination Date would be less than the Available Amount
of the Letters of Credit expiring after such Termination Date; provided,
further, that in respect of any Letter of Credit with an expiry later than the
date that is 90 days prior to the Termination Date, the Borrower shall deliver
to the Agent cash collateral on such 90th day, pursuant to documentation
reasonably satisfactory to the Agent, in an amount equal to the sum of (x) the
aggregate stated amount of all Letters of Credit with an expiry later than the
date five Business Days prior to the Termination Date and (y) an amount equal to
the full amount of fees that would accrue with respect to such Letters of Credit
under Section 2.05(b) if each such Letter of Credit with an expiry later than
the date five Business Days prior to the Termination Date were not drawn or
cancelled prior to its stated expiry.  Within the limits referred to above, the
Borrower may request the issuance of Letters of Credit under this
Section 2.01(b), repay any Letter of Credit Advances resulting from drawings
thereunder pursuant to Section 2.04(c) and request the issuance of additional
Letters of Credit under this Section 2.01(b).
 
SECTION 2.02.  Making the Revolving Credit Advances.  (a)  Each Borrowing shall
be made on notice, given not later than (x) 11:00 A.M. (New York City time) on
the third Business Day prior to the date of the proposed Borrowing in the case
of a Borrowing consisting of Eurocurrency Rate Advances denominated in Dollars,
(y) 9:00 A.M. (New York City time) on the third Business Day prior to the date
of the proposed Borrowing in the case of a Borrowing consisting of Eurocurrency
Rate Advances denominated in any Committed Currency, or (z) 11:00 A.M. (New York
City time) on the date of the proposed Borrowing in the case of a Borrowing
consisting of Base Rate Advances, by the Borrower to the Agent which shall give
to each Lender prompt notice thereof by telecopier.  Each such notice of a
Borrowing (a “Notice of Borrowing”) shall be by telephone, confirmed immediately
in writing, or telecopier in substantially the form of Exhibit B hereto,
specifying therein the requested (i) date of such Borrowing, (ii) Type of
Advances comprising such Borrowing, (iii) aggregate amount of such Borrowing,
and (iv) in the case of a Borrowing consisting of Eurocurrency Rate Advances,
initial Interest Period and currency for each such Revolving Credit
Advance.  Each Lender shall, before 1:00 P.M. (New York City time) on the date
of such Borrowing, in the case of a Borrowing consisting of Advances denominated
in Dollars, and before 11:00 A.M. (London time) on the date of such Borrowing,
in the case of a Borrowing consisting of Eurocurrency Rate Advances denominated
in any Committed Currency, make available for the account of its Applicable
Lending Office to the Agent at the applicable Agent’s Account, in same day
funds, such Lender’s ratable portion of such Borrowing in the denominated
Committed Currency.  After the Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the Agent
will make such funds available to the Borrower at the Agent’s address referred
to in Section 8.02; provided, however, that the Agent shall first make a portion
of such funds equal to the aggregate principal amount of any Letter of Credit
Advances outstanding on the date of such Borrowing, plus interest accrued and
unpaid thereon to and as of such date, available to the Lenders for repayment of
such Letter of Credit Advances.
 
(b)           Anything in subsection (a) above to the contrary notwithstanding,
the Borrower may not select Eurocurrency Rate Advances for any Borrowing if the
aggregate amount of such Borrowing is less than the Borrowing Minimum or if the
obligation of the Lenders to make Eurocurrency Rate Advances shall then be
suspended pursuant to Section 2.09 or 2.13.
 
(c)           Each Notice of Borrowing shall be irrevocable and binding on the
Borrower.  In the case of any Borrowing that the related Notice of Borrowing
specifies is to be comprised of Eurocurrency Rate Advances, the Borrower shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
as a result of any failure to fulfill on or before the date specified in such
Notice of Borrowing for such Borrowing the applicable conditions set forth in
Article III, including, without limitation, any loss (including loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Revolving Credit Advance to be made by such Lender as part of such Borrowing
when such Revolving Credit Advance, as a result of such failure, is not made on
such date.
 
(d)           Unless the Agent shall have received notice from a Lender prior to
the time of any Borrowing that such Lender will not make available to the Agent
such Lender’s ratable portion of such Borrowing, the Agent may assume that such
Lender has made such portion available to the Agent on the date of such
Borrowing in accordance with subsection (a) of this Section 2.02 and the Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount.  If and to the extent that such Lender shall not
have so made such ratable portion available to the Agent, such Lender and the
Borrower severally agree to repay to the Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Agent, at (i) in the case of the Borrower, the higher of (A) the
interest rate applicable at the time to Revolving Credit Advances comprising
such Borrowing and (B) the cost of funds incurred by the Agent in respect of
such amount and (ii) in the case of such Lender, (A) the Federal Funds Rate in
the case of Advances denominated in Dollars or (B) the cost of funds incurred by
the Agent in respect of such amount in the case of Advances denominated in
Committed Currencies. If such Lender shall repay to the Agent such corresponding
amount, such amount so repaid shall constitute such Lender’s Revolving Credit
Advance as part of such Borrowing for purposes of this Agreement.
 
(e)           The failure of any Lender to make the Revolving Credit Advance to
be made by it as part of any Borrowing shall not relieve any other Lender of its
obligation, if any, hereunder to make its Revolving Credit Advance on the date
of such Borrowing, but no Lender shall be responsible for the failure of any
other Lender to make the Revolving Credit Advance to be made by such other
Lender on the date of any Borrowing.
 
SECTION 2.03.  [Reserved].  .
 
SECTION 2.04.  Issuance of and Drawings and Reimbursement Under Letters of
Credit.
 
(a)  Request for Issuance.  (i) Each Letter of Credit shall be issued upon
notice, given not later than 11:00 A.M. (New York City time) on the fifth
Business Day prior to the date of the proposed issuance of such Letter of
Credit, by the Borrower to any Issuing Bank, and such Issuing Bank shall give
the Agent, prompt notice thereof by telecopier, and the Agent shall, within one
Business Day of receipt of such notice, confirm the availability of the Letter
of Credit Commitment to such Issuing Bank.  Each such notice of issuance of a
Letter of Credit (a “Notice of Issuance”) shall be by telecopier, confirmed
immediately in writing, specifying therein the requested (A) date of such
issuance (which shall be a Business Day), (B) Available Amount of such Letter of
Credit, (C) expiration date of such Letter of Credit, (D) name and address of
the beneficiary of such Letter of Credit and (E) form of such Letter of Credit,
and shall be accompanied by such application and agreement for letter of credit
as such Issuing Bank may reasonably specify to the Borrower for use in
connection with such requested Letter of Credit (a “Letter of Credit
Agreement”).  If the requested form of such Letter of Credit is reasonably
acceptable to such Issuing Bank, such Issuing Bank will, upon fulfillment of the
applicable conditions set forth in Article III, make such Letter of Credit
available to the Borrower at its office referred to in Section 8.02 or as
otherwise agreed with the Borrower in connection with such issuance.  In the
event and to the extent that the provisions of any Letter of Credit Agreement
shall conflict with this Agreement, the provisions of this Agreement shall
govern.
 
(b)           Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the applicable Issuing Bank or the Lenders, such
Issuing Bank hereby grants to each Lender, and each Lender hereby acquires from
such Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Pro Rata Share of the aggregate amount available to be drawn under such
Letter of Credit.  The Borrower hereby agrees to each such participation.  In
consideration and in furtherance of the foregoing, each Lender hereby absolutely
and unconditionally agrees to pay to the Agent, for the account of such Issuing
Bank, such Lender’s Pro Rata Share of each Letter of Credit Advance made by such
Issuing Bank and not reimbursed by the Borrower on the date made, or of any
reimbursement payment required to be refunded to the Borrower for any
reason.  Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.
 
(c)           Drawing and Reimbursement.  The payment by an Issuing Bank of a
draft drawn under any Letter of Credit shall constitute for all purposes of this
Agreement the making by any such Issuing Bank of a Letter of Credit Advance,
which shall be a Base Rate Advance in the amount of such drawing (in the case of
a Letter of Credit denominated in Dollars) or in the amount that is the
Equivalent thereof in Dollars determined on the date of such drawing, in the
case of any Letter of Credit denominated in a Committed Currency.  Upon written
demand by such Issuing Bank, with a copy of such demand to the Agent, each
Lender shall pay to the Agent such Lender’s Pro Rata Share of such outstanding
Letter of Credit Advance, by making available for the account of its Applicable
Lending Office to the Agent for the account of such Issuing Bank, by deposit to
the Agent’s Account, in same day funds, an amount equal to the portion of the
outstanding principal amount of such Letter of Credit Advance to be funded by
such Lender.  Promptly after receipt thereof, the Agent shall transfer such
funds to such Issuing Bank.  Each Lender agrees to fund its Pro Rata Share of an
outstanding Letter of Credit Advance on (i) the Business Day on which demand
therefor is made by such Issuing Bank, provided that notice of such demand is
given not later than 11:00 A.M. (New York City time) on such Business Day, or
(ii) the first Business Day next succeeding such demand if notice of such demand
is given after such time.  If and to the extent that any Lender shall not have
so made the amount of such Letter of Credit Advance available to the Agent, such
Lender agrees to pay to the Agent forthwith on demand such amount together with
interest thereon, for each day from the date of demand by any such Issuing Bank
until the date such amount is paid to the Agent, at the Federal Funds Rate for
its account or the account of such Issuing Bank, as applicable.  If such Lender
shall pay to the Agent such amount for the account of any such Issuing Bank on
any Business Day, such amount so paid in respect of principal shall constitute a
Letter of Credit Advance made by such Lender on such Business Day for purposes
of this Agreement, and the outstanding principal amount of the Letter of Credit
Advance made by such Issuing Bank shall be reduced by such amount on such
Business Day.
 
(d)           Letter of Credit Reports.  Each Issuing Bank shall furnish in
respect of Letters of Credit issued by it (A) to the Agent on the first Business
Day of each week a written report summarizing issuance and expiration dates of
Letters of Credit issued during the previous week and drawings during such week
under all Letters of Credit, (B) to each Lender on the first Business Day of
each month a written report summarizing issuance and expiration dates of Letters
of Credit during the preceding month and drawings during such month under all
Letters of Credit and (C) to the Agent and each Lender on the first Business Day
of each calendar quarter a written report setting forth the average daily
aggregate Available Amount during the preceding calendar quarter of all Letters
of Credit.
 
(e)           Failure to Make Letter of Credit Advances.  The failure of any
Lender to make the Letter of Credit Advance to be made by it on the date
specified in Section 2.04(c) shall not relieve any other Lender of its
obligation hereunder to make its Letter of Credit Advance on such date, but no
Lender shall be responsible for the failure of any other Lender to make the
Letter of Credit Advance to be made by such other Lender on such date.
 
(f)           Existing Letters of Credit.  Effective as of the Effective Date
(i) the letters of credit issued for the account of the Borrower prior to such
date by Persons who are Issuing Banks hereunder and set forth on Schedule
2.04(f) hereto (such letters of credit being the “Existing Letters of Credit”)
in an aggregate face amount not exceeding the total amount set forth on such
Schedule 2.04(f) will be deemed to have been issued as, and be, Letters of
Credit hereunder and (ii) the Existing Letters of Credit and the reimbursement
obligations in respect thereof shall be obligations of the Borrower hereunder
and shall no longer be obligations under the documents pursuant to which such
Existing Letters of Credit were initially issued.
 
SECTION 2.05.  Fees.  (a)  Facility Fee.  The Borrower agrees to pay to the
Agent, in Dollars, for the account of each Lender a facility fee on the
aggregate amount of such Lender’s Revolving Commitment from the Effective Date
in the case of each Initial Lender and from the effective date specified in the
Assumption Agreement or in the Assignment and Assumption pursuant to which it
became a Lender in the case of each other Lender until the Termination Date
applicable to such Lender at a rate per annum equal to the Applicable Percentage
in effect from time to time, payable in arrears quarterly on the last day of
each March, June, September and December, commencing December 31, 2013, and on
the Termination Date applicable to such Lender, and after the Termination Date
payable upon demand until all amounts due and payable under this Agreement have
been paid in full in cash and either all Letters of Credit have been terminated
or the Borrower shall otherwise have complied with the provisions of Section
6.02, provided that after the Revolving Credit Commitments have been terminated,
the facility fee will be calculated on the aggregate balance of amounts
outstanding under this Agreement plus the amounts of any outstanding Letters of
Credit; and provided further that no Defaulting Lender shall be entitled to
receive any facility fee except in respect of its outstanding Advances for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay such fee that otherwise would have been required to have
been paid to that Defaulting Lender).
 
(b)           Letter of Credit Fees  (i) The Borrower shall pay to the Agent, in
Dollars, for the account of each Lender a commission on such Lender’s Pro Rata
Share of the average daily aggregate Available Amount (based in respect of any
Letter of Credit to be denominated in a Committed Currency by reference to the
Equivalent thereof in Dollars) all Letters of Credit outstanding from time to
time at a rate per annum equal to the Applicable Margin for Eurocurrency Rate
Advances in effect from time to time, payable in arrears quarterly on the last
day of each March, June, September and December, commencing December 31, 2013,
and on the Termination Date applicable to such Lender; provided that (i) to the
extent that all or a portion of the Fronting Exposure in respect of any
Defaulting Lender is reallocated to the Non-Defaulting Lenders pursuant to
Section 2.20(a), such fees that would have accrued for the benefit of such
Defaulting Lender will instead accrue for the benefit of and be payable to such
Non-Defaulting Lenders, pro rata in accordance with their respective Revolving
Credit Commitments, and (ii) to the extent that all or any portion of such
Fronting Exposure cannot be so reallocated, such fees will instead accrue for
the benefit of and be payable to the respective Issuing Banks ratably according
to the outstanding Letters of Credit issued by each Issuing Bank, provided that
such payments to the Issuing Banks shall accrue only to the extent that such
Letters of Credit have not been Cash Collateralized.
 
(ii)           The Borrower shall pay to each Issuing Bank, for its own account,
a fronting fee equal to 0.125% per annum of the amount available to be drawn
under each Letter of Credit issued by such Issuing Bank, payable quarterly in
arrears, and such other commissions, issuance fees, transfer fees and other fees
and charges in connection with the issuance or administration of each Letter of
Credit as the Borrower and such Issuing Bank shall agree.
 
(c)           Agent’s Fees.  The Borrower shall pay to the Agent for its own
account such fees as may from time to time be agreed between the Borrower and
the Agent.
 
SECTION 2.06.  Optional Termination or Reduction of the Commitments.  The
Borrower shall have the right, upon at least three Business Days’ notice to the
Agent, to terminate in whole or permanently reduce ratably in part the Unused
Commitments of the Lender Parties, provided that each partial reduction shall be
in the aggregate amount of $5,000,000 or an integral multiple of $1,000,000 in
excess thereof.
 
SECTION 2.07.  Repayment of Revolving Credit Advances and Letters of
Credit.  (a)  Revolving Credit Advances.  The Borrower shall repay to the Agent
for the account of each Lender on the Termination Date applicable to such Lender
the aggregate principal amount of the Revolving Credit Advances made by it then
outstanding.
 
(b)           Letter of Credit Advances.  (i)  The Borrower shall repay the
outstanding principal amount of each Letter of Credit Advance made by each
Lender Party that has made a Letter of Credit Advance to the Agent for the
ratable account of each such Lender Party on the earlier of demand and the
Termination Date applicable to such Lender Party.
 
(ii)           The obligations of the Borrower under this Agreement, any Letter
of Credit Agreement and any other agreement or instrument relating to any Letter
of Credit shall be unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement, such Letter of Credit Agreement and
such other agreement or instrument under all circumstances, including, without
limitation, the following circumstances (it being understood that any such
payment by the Borrower is without prejudice to, and does not constitute a
waiver of, any rights the Borrower might have or might acquire as a result of
the payment by any Lender of any draft or the reimbursement by the Borrower
thereof):
 
(A)           any lack of validity or enforceability of this Agreement, any
Note, any Letter of Credit Agreement, any Letter of Credit or any other
agreement or instrument relating thereto (all of the foregoing being,
collectively, the “L/C Related Documents”);
 
(B)           any change in the time, manner or place of payment of, or in any
other term of, all or any of the obligations of the Borrower in respect of any
L/C Related Document or any other amendment or waiver of or any consent to
departure from all or any of the L/C Related Documents;
 
(C)           the existence of any claim, set-off, defense or other right that
the Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank, any Agent, any Lender or any other
Person, whether in connection with the transactions contemplated by the L/C
Related Documents or any unrelated transaction;
 
(D)           any statement or any other document presented under a Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;
 
(E)           payment by any Issuing Bank under a Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit;
 
(F)           any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any guarantee,
for all or any of the obligations of the Borrower in respect of the L/C Related
Documents; or
 
(G)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including, without limitation, any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrower or a guarantor.
 
SECTION 2.08.  Interest on Revolving Credit Advances.  (a)  Scheduled
Interest.  The Borrower shall pay interest on the unpaid principal amount of
each Advance owing to each Lender from the date of such Revolving Credit Advance
until such principal amount shall be paid in full, at the following rates per
annum:
 
(i)           Base Rate Advances.  During such periods as such Revolving Credit
Advance is a Base Rate Advance, a rate per annum equal at all times to the sum
of (x) the Base Rate in effect from time to time plus (y) the Applicable Margin
in effect from time to time, payable in arrears quarterly on the last day of
each March, June, September and December during such periods and on the date
such Base Rate Advance shall be Converted or paid in full.
 
(ii)           Eurocurrency Rate Advances.  During such periods as such
Revolving Credit Advance is a Eurocurrency Rate Advance, a rate per annum equal
at all times during each Interest Period for such Revolving Credit Advance to
the sum of (x) the Eurocurrency Rate for such Interest Period for such Revolving
Credit Advance plus (y) the Applicable Margin in effect from time to time,
payable in arrears on the last day of such Interest Period and, if such Interest
Period has a duration of more than three months, on each day that occurs during
such Interest Period every three months from the first day of such Interest
Period and on the date such Eurocurrency Rate Advance shall be Converted or paid
in full.
 
(b)           Default Interest.  Upon the occurrence and during the continuance
of an Event of Default, the Agent may, and upon the request of the Required
Lenders shall, require the Borrower to pay interest (“Default Interest”) on
(i) the unpaid principal amount of each Revolving Credit Advance and each Letter
of Credit Advance owing to each Lender Party, payable in arrears on the dates
referred to in Section 2.08(a)(i) or 2.08(a)(ii) above, at a rate per annum
equal at all times to 2% per annum above the rate per annum required to be paid
on such Advance pursuant to Section 2.08(a)(i) or 2.08(a)(ii) above and (ii) to
the fullest extent permitted by law, the amount of any interest, fee or other
amount payable hereunder that is not paid when due, from the date such amount
shall be due until such amount shall be paid in full, payable in arrears on the
date such amount shall be paid in full and on demand, at a rate per annum equal
at all times to 2% per annum above the rate per annum required to be paid on
Base Rate Advances pursuant to Section 2.08 (a)(i) above, provided, however,
that following acceleration of the Advances pursuant to Section 6.01, Default
Interest shall accrue and be payable hereunder whether or not previously
required by the Agent.
 
SECTION 2.09.  Interest Rate Determination.  (a)  The Agent shall give prompt
notice to the Borrower and the Lenders of the applicable interest rate
determined by the Agent for purposes of Section 2.08(a)(i) or (ii).
 
(b)           If, with respect to any Eurocurrency Rate Advances, the Required
Lenders notify the Agent that (i) they are unable to obtain matching deposits in
the London inter-bank market at or about 9:00 A.M. (New York time) on the second
Business Day before the making of a Borrowing in sufficient amounts to fund
their respective Revolving Credit Advances as a part of such Borrowing during
its Interest Period or (ii) the Eurocurrency Rate for any Interest Period for
such Advances will not adequately reflect the cost to such Required Lenders of
making, funding or maintaining their respective Eurocurrency Rate Advances for
such Interest Period, the Agent shall forthwith so notify the Borrower and the
Lenders, whereupon (A) the Borrower will, on the last day of the then existing
Interest Period therefor, (1) if such Eurocurrency Rate Advances are denominated
in Dollars, either (x) prepay such Advances or (y) Convert such Advances into
Base Rate Advances and (2) if such Eurocurrency Rate Advances are denominated in
any Committed Currency, either (x) prepay such Advances or (y) exchange such
Advances into an Equivalent amount of Dollars and Convert such Advances into
Base Rate Advances and (B) the obligation of the Lenders to make, or to Convert
Revolving Credit Advances into, Eurocurrency Rate Advances shall be suspended
until the Agent shall notify the Borrower and the Lenders that the circumstances
causing such suspension no longer exist; provided that, if the circumstances set
forth in clause (ii) above are applicable, the Borrower may elect, by notice to
the Agent and the Lenders, to continue such Advances in such Committed Currency
for Interest Periods of not longer than one month, which Advances shall
thereafter bear interest at a rate per annum equal to the Applicable Margin
plus, for each Lender, the cost to such Lender (expressed as a rate per annum)
of funding its Eurocurrency Rate Advances by whatever means it reasonably
determines to be appropriate.  Each Lender shall certify its cost of funds for
each Interest Period to the Agent and the Borrower as soon as practicable (but
in any event not later than ten Business Days after the first day of such
Interest Period).
 
(c)           If the Borrower shall fail to select the duration of any Interest
Period for any Eurocurrency Rate Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the Agent will
forthwith so notify the Borrower and the Lenders and such Advances will (to the
extent such Eurocurrency Rate Advances remain outstanding on such day)
automatically, on the last day of the then existing Interest Period therefor,
(i) if such Eurocurrency Rate Advances are denominated in Dollars, Convert into
Base Rate Advances and (ii) if such Eurocurrency Rate Advances are denominated
in a Committed Currency, be exchanged for an Equivalent amount of Dollars and
Convert into Base Rate Advances.
 
(d)           On the date on which the aggregate unpaid principal amount of
Eurocurrency Rate Advances comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than the Borrowing Minimum, such Advances
shall automatically Convert into Base Rate Advances.
 
(e)           Upon the occurrence and during the continuance of any Event of
Default, (i) each Eurocurrency Rate Advance will automatically, on the last day
of the then existing Interest Period therefor, (A) if such Eurocurrency Rate
Advances are denominated in Dollars, be Converted into Base Rate Advances and
(B) if such Eurocurrency Rate Advances are denominated in any Committed
Currency, be exchanged for an Equivalent amount of Dollars and be Converted into
Base Rate Advances and (ii) the obligation of the Lenders to make, or to Convert
Advances into, Eurocurrency Rate Advances shall be suspended; provided that
Borrower may elect, by notice to the Agent and the Lenders within one Business
Day of such Event of Default, to continue such Advances in such Committed
Currency, whereupon the Agent may require that each Interest Period relating to
such Eurocurrency Rate Advances shall bear interest at the Overnight
Eurocurrency Rate for a period of three Business Days and thereafter, each such
Interest Period shall have a duration of not longer than one month.  “Overnight
Eurocurrency Rate” means the rate per annum applicable to an overnight period
beginning on one Business Day and ending on the next Business Day equal to the
sum of 1%, the Applicable Interest Rate Margin and the average, rounded upward
to the nearest whole multiple of 1/16 of 1%, if such average is not such a
multiple, of the respective rates per annum quoted by each Lender to the Agent
on request as the rate at which it is offering overnight deposits in the
relevant currency in amounts comparable to such Lender’s Eurocurrency Rate
Advances.
 
(f)           If the applicable Reuters Screen page (or any successor page) is
unavailable,
 
(i)           the Agent shall forthwith notify the Borrower and the Lenders that
the interest rate cannot be determined for such Eurocurrency Rate Advances,
 
(ii)           with respect to Eurocurrency Rate Advances, each such Advance
will automatically, on the last day of the then existing Interest Period
therefor, (A) if such Eurocurrency Rate Advance is denominated in Dollars,
Convert into a Base Rate Advance and (B) if such Eurocurrency Rate Advance is
denominated in any Committed Currency, be prepaid by the Borrower or be
automatically exchanged for an Equivalent amount of Dollars and be Converted
into a Base Rate Advance (or if such Advance is then a Base Rate Advance, will
continue as a Base Rate Advance), and
 
(iii)           the obligation of the Lenders to make Eurodollar Rate Advances
or to Convert Revolving Credit Advances into Eurodollar Rate Advances shall be
suspended until the Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist.
 
SECTION 2.10.  Optional Conversion of Revolving Credit Advances.  The Borrower
may on any Business Day, upon notice given to the Agent not later than
11:00 A.M. (New York City time) on the third Business Day prior to the date of
the proposed Conversion and subject to the provisions of Sections 2.09 and 2.13,
Convert all Revolving Credit Advances denominated in Dollars of one Type
comprising the same Borrowing into Revolving Credit Advances denominated in
Dollars of the other Type; provided, however, that any Conversion of
Eurocurrency Rate Advances into Base Rate Advances shall be made only on the
last day of an Interest Period for such Eurocurrency Rate Advances, any
Conversion of Base Rate Advances into Eurocurrency Rate Advances shall be in an
amount not less than the minimum amount specified in Section 2.02(b) and no
Conversion of any Revolving Credit Advances shall result in more separate
Borrowings than permitted under Section 2.02(b).  Each such notice of a
Conversion shall, within the restrictions specified above, specify (i) the date
of such Conversion, (ii) the Dollar denominated Revolving Credit Advances to be
Converted, and (iii) if such Conversion is into Eurocurrency Rate Advances, the
duration of the initial Interest Period for each such Advance.  Each notice of
Conversion shall be irrevocable and binding on the Borrower.
 
SECTION 2.11.  Prepayments of Revolving Credit Advances and Letter of Credit
Advances.  (a) Optional.  The Borrower may, upon notice at least two Business
Days’ prior to the date of such prepayment, in the case of Eurocurrency Rate
Advances, and not later than 11:00 A.M. (New York City time) on the date of such
prepayment, in the case of Base Rate Advances, to the Agent stating the proposed
date and aggregate principal amount of the prepayment, and if such notice is
given the Borrower shall, prepay the outstanding principal amount of the
Revolving Credit Advances comprising part of the same Borrowing or Letter of
Credit Advances in whole or ratably in part, together with accrued interest to
the date of such prepayment on the principal amount prepaid; provided, however,
that (x) each partial prepayment shall be in an aggregate principal amount of
not less than the Borrowing Minimum or a Borrowing Multiple in excess thereof or
the Equivalent thereof in a Committed Currency (determined on the date notice of
prepayment is given) and (y) in the event of any such prepayment of a
Eurocurrency Rate Advance, the Borrower shall be obligated to reimburse the
Lenders in respect thereof pursuant to Section 8.04(c).
 
(b)           Mandatory.  (i)  If, on any date, the Agent notifies the Borrower
that, on any interest payment date, the sum of (A) the aggregate principal
amount of all Advances denominated in Dollars then outstanding plus (B) the
Equivalent in Dollars (determined on the third Business Day prior to such
interest payment date) of the aggregate principal amount of all Advances
denominated in Committed Currencies then outstanding exceeds 105% of the
aggregate Commitments of the Lenders on such date, the Borrower shall, as soon
as practicable and in any event within two Business Days after receipt of such
notice, subject to the proviso to this sentence set forth below, prepay the
outstanding principal amount of any Advances owing by the Borrower in an
aggregate amount sufficient to reduce such sum to an amount not to exceed 100%
of the aggregate Commitments of the Lenders on such date together with any
interest accrued to the date of such prepayment on the aggregate principal
amount of Advances prepaid; provided that if the aggregate principal amount of
Base Rate Advances outstanding at the time of such required prepayment is less
than the amount of such required prepayment, the portion of such required
prepayment in excess of the aggregate principal amount of Base Rate Advances
then outstanding shall be deferred until the earliest to occur of the last day
of the Interest Period of the outstanding Eurocurrency Rate Advances in an
aggregate amount equal to the excess of such required prepayment.  The Agent
shall give prompt notice of any prepayment required under this Section 2.11(b)
to the Borrower and the Lenders, and shall provide prompt notice to the Borrower
of any such notice of required prepayment received by it from any Lender.
 
(ii)           Each prepayment made pursuant to this Section 2.11(b) shall be
made together with any interest accrued to the date of such prepayment on the
principal amounts prepaid and, in the case of any prepayment of a Eurocurrency
Rate Advance on a date other than the last day of an Interest Period or at its
maturity, any additional amounts which the Borrower shall be obligated to
reimburse to the Lenders in respect thereof pursuant to Section 8.04(c).  The
Agent shall give prompt notice of any prepayment required under this Section
2.11(b) to the Borrower and the Lenders.
 
SECTION 2.12.  Increased Costs.  (a)  If, due to either (i) the introduction of
or any change in or in the interpretation, administration or application of any
law or regulation or (ii) the compliance with any guideline or request from any
central bank or other governmental authority including, without limitation, any
agency of the European Union or similar monetary or multinational authority
(whether or not having the force of law), there shall be any increase in the
cost to any Lender Party of agreeing to make or making, funding or maintaining
Eurocurrency Rate Advances or of agreeing to issue or of issuing or maintaining
or participating in Letters of Credit or of agreeing to make or of making or
maintaining Letters of Credit Advances (excluding for purposes of this Section
2.12 any such increased costs resulting from (i) Taxes or Other Taxes (as to
which Section 2.15 shall govern), (ii) changes in the basis of taxation of
overall net income or overall gross income by the United States or by the
foreign jurisdiction or state under the laws of which such Lender Party is
organized or has its Applicable Lending Office or any political subdivision
thereof and (iii) FATCA), then the Borrower shall from time to time, upon demand
by such Lender Party (with a copy of such demand to the Agent), pay to the Agent
for the account of such Lender Party additional amounts sufficient to compensate
such Lender Party for such increased cost; provided, however, that before making
any such demand, each Lender agrees to use reasonable efforts (consistent with
its internal policy and legal and regulatory restrictions) to designate a
different Applicable Lending Office if the making of such a designation would
avoid the need for, or reduce the amount of, such increased cost and would not,
in the reasonable judgment of such Lender Party, be otherwise disadvantageous to
such Lender Party.  A certificate as to the amount of such increased cost,
submitted to the Borrower and the Agent by such Lender Party, shall be
conclusive and binding for all purposes, absent manifest error.
 
(b)           If any Lender Party determines that compliance with any law or
regulation or any guideline or request from any central bank or other
governmental authority (whether or not having the force of law) affects or would
affect the amount of capital or liquidity required or expected to be maintained
by such Lender Party or any corporation controlling such Lender Party and that
the amount of such capital or liquidity is increased by or based upon the
existence of such Lender Party’s commitment to lend hereunder and other
commitments of this type, then, upon demand by such Lender Party (with a copy of
such demand to the Agent), the Borrower shall pay to the Agent for the account
of such Lender Party, from time to time as specified by such Lender Party,
additional amounts sufficient to compensate such Lender Party or such
corporation in the light of such circumstances, to the extent that such Lender
Party reasonably determines such increase in capital or liquidity to be
allocable to the existence of such Lender Party’s commitment to lend
hereunder.  A certificate as to such amounts submitted to the Borrower and the
Agent by such Lender Party shall be conclusive and binding for all purposes,
absent manifest error.
 
(c)           For the avoidance of doubt and notwithstanding anything herein to
the contrary, for the purposes of this Section 2.12, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines, interpretations or directives thereunder or issued in connection
therewith (whether or not having the force of law) and (y) all requests, rules,
regulations, guidelines, interpretations or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities (whether or not having the force of law), in case for this clause
(y) pursuant to Basel III, shall in each case be deemed to be a change in law
regardless of the date enacted, adopted, issued, promulgated or implemented.
 
SECTION 2.13.  Illegality.  Notwithstanding any other provision of this
Agreement, if any Lender Party shall notify the Agent that the introduction of
or any change in or in the interpretation of any law or regulation makes it
unlawful, or any central bank or other governmental authority asserts that it is
unlawful, for any Lender Party or its Eurocurrency Lending Office to perform its
obligations hereunder to make Eurocurrency Rate Advances in Dollars or any
Committed Currency or to fund or maintain  Eurocurrency Rate Advances in Dollars
or any Committed Currency hereunder, (a) each Eurocurrency Rate Advance will
automatically, upon such demand, Convert into a Base Rate Advance or an Advance
that bears interest at the rate set forth in Section 2.08(a)(i), as the case may
be, (i) if such Eurocurrency Rate Advance is denominated in Dollars, be
Converted into a Base Rate Advance or an Advance that bears interest at the rate
set forth in Section 2.08(a)(i), as the case may be, and (ii) if such
Eurocurrency Rate Advance is denominated in any Committed Currency, be exchanged
into an Equivalent amount of Dollars and be Converted into a Base Rate Advance
or an Advance that bears interest at the rate set forth in Section 2.08(a)(i),
as the case may be, and (b) the obligation of the Lender Parties to make
Eurocurrency Rate Advances or to Convert Revolving Credit Advances into
Eurocurrency Rate Advances shall be suspended until the Agent shall notify the
Borrower and the Lender Parties that the circumstances causing such suspension
no longer exist; provided, however, that before making any such demand, each
Lender agrees to use reasonable efforts (consistent with its internal policy and
legal and regulatory restrictions) to designate a different Eurodollar Lending
Office if the making of such a designation would allow such Lender or its
Eurodollar Lending Office to continue to perform its obligations to make
Eurodollar Rate Advances or to continue to fund or maintain Eurodollar Rate
Advances and would not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender.
 
SECTION 2.14.  Payments and Computations.  (a)  The Borrower shall make each
payment hereunder, irrespective of any right of counterclaim or set-off except
with respect to principal of, interest on, and other amounts relating to,
Advances or Letters of Credit denominated in a Committed Currency, not later
than 11:00 A.M. (New York City time) on the day when due in Dollars to the Agent
at the applicable Agent’s Account in same day funds.  The Borrower shall make
each payment, irrespective of any right of counterclaim or set-off hereunder
with respect to principal of, interest on, and other amounts (other than fees)
relating to, Advances or Letters of Credit denominated in a Committed Currency,
not later than 11:00 A.M. (at the Payment Office for such Committed Currency) on
the day when due in such Committed Currency to the Agent, by deposit of such
funds to the applicable Agent’s Account in same day funds.  The Agent will
promptly thereafter cause to be distributed like funds relating to the payment
of principal or interest or facility fees ratably (other than amounts payable
pursuant to Section 2.12, 2.15, 2.20 or 8.04(c)) to the Lender Parties for the
account of their respective Applicable Lending Offices, and like funds relating
to the payment of any other amount payable to any Lender Party to such Lender
Party for the account of its Applicable Lending Office, in each case to be
applied in accordance with the terms of this Agreement.  Upon any Assuming
Lender becoming a Lender Party hereunder as a result of a Commitment Increase
pursuant to Section 2.19 or an extension of the Termination Date pursuant to
Section 2.20, and upon the Agent’s receipt of such Lender’s Assumption Agreement
and recording of the information contained therein in the Register, from and
after the applicable Increase Date or Anniversary Date, as the case may be, the
Agent shall make all payments hereunder and under any Notes issued in connection
therewith in respect of the interest assumed thereby to the Assuming
Lender.  Upon its acceptance of an Assignment and Assumption and recording of
the information contained therein in the Register pursuant to Section 8.07(c),
from and after the effective date specified in such Assignment and Assumption,
the Agent shall make all payments hereunder and under the Notes in respect of
the interest assigned thereby to the Lender Party assignee thereunder, and the
parties to such Assignment and Assumption shall make all appropriate adjustments
in such payments for periods prior to such effective date directly between
themselves.
 
(b)           All computations of interest based on Citibank’s base rate and of
interest on Advances denominated in Sterling shall be made by the Agent on the
basis of a year of 365 or 366 days, as the case may be, and all computations of
interest based on the Eurocurrency Rate, the Federal Funds Rate or One Month
LIBOR and of fees or Letter of Credit commissions shall be made by the Agent on
the basis of a year of 360 days, in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest fees or commissions are payable.  Each determination by the
Agent of an interest rate hereunder shall be conclusive and binding for all
purposes, absent manifest error.
 
(c)           Whenever any payment hereunder or under the Notes shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or facility fee, as the case
may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurocurrency Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.
 
(d)           Unless the Agent shall have received notice from the Borrower
prior to the date on which any payment is due to any Lender Party hereunder that
the Borrower will not make such payment in full, the Agent may assume that the
Borrower has made such payment in full to the Agent on such date and the Agent
may, in reliance upon such assumption, cause to be distributed to each Lender
Party on such due date an amount equal to the amount then due such Lender
Party.  If and to the extent the Borrower shall not have so made such payment in
full to the Agent, each Lender Party shall repay to the Agent forthwith on
demand such amount distributed to such Lender Party together with interest
thereon, for each day from the date such amount is distributed to such Lender
Party until the date such Lender Party repays such amount to the Agent, at (i)
the Federal Funds Rate in the case of Advances denominated in Dollars or (ii)
the cost of funds incurred by the Agent in respect of such amount in the case of
Advances denominated in Committed Currencies.
 
(e)           To the extent that the Agent receives funds for application to the
amounts owing by the Borrower under or in respect of this Agreement or any Note
in currencies other than the currency or currencies required to enable the Agent
to distribute funds to the Lender Parties in accordance with the terms of this
Section 2.14, the Agent shall be entitled to convert or exchange such funds into
Dollars or into a Committed Currency or from Dollars to a Committed Currency or
from a Committed Currency to Dollars, as the case may be, to the extent
necessary to enable the Agent to distribute such funds in accordance with the
terms of this Section 2.14; provided that the Borrower and each of the Lender
Parties hereby agree that the Agent shall not be liable or responsible for any
loss, cost or expense suffered by the Borrower or such Lender Party as a result
of any conversion or exchange of currencies affected pursuant to this Section
2.14(f) or as a result of the failure of the Agent to effect any such conversion
or exchange, other than any loss, cost or expense applicable to the Agent’s
gross negligence or willful misconduct; and provided further that the Borrower
agrees to indemnify the Agent and each Lender Party, and hold the Agent and each
Lender Party harmless, for any and all losses, costs and expenses incurred by
the Agent or any Lender Party for any conversion or exchange of currencies (or
the failure to convert or exchange any currencies) in accordance with this
Section 2.14(f), other than any loss, cost or expense applicable to the Agent’s
gross negligence or willful misconduct.
 
SECTION 2.15.  Taxes.  (a)  Any and all payments by the Borrower to or for the
account of any Lender or the Agent hereunder or under the Notes or any other
documents to be delivered hereunder shall be made, in accordance with
Section 2.14 or the applicable provisions of such other documents, free and
clear of and without deduction for any and all present or future taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto, excluding (i) in the case of each Lender Party and the Agent, taxes
imposed on its overall net income, and franchise taxes imposed on it in lieu of
net income taxes, by the jurisdiction under the laws of which such Lender Party
or the Agent (as the case may be) is organized or any political subdivision
thereof and, in the case of each Lender Party, taxes imposed on its overall net
income, and franchise taxes imposed on it in lieu of net income taxes, by the
jurisdiction of such Lender Party’s Applicable Lending Office or any political
subdivision thereof and (ii) any United States withholding tax imposed under
FATCA (all such non-excluded taxes, levies, imposts, deductions, charges,
withholdings and liabilities in respect of payments hereunder or under the Notes
being hereinafter referred to as “Taxes”).  If the Borrower shall be required by
law to deduct any Taxes from or in respect of any sum payable hereunder or under
any Note or any other documents to be delivered hereunder to any Lender Party or
the Agent, (i) the sum payable shall be increased as may be necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.15) such Lender Party or the Agent
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower shall make such deductions
and (iii) the Borrower shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable law.
 
(b)           In addition, the Borrower shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under the Notes or any
other documents to be delivered hereunder or from the execution, delivery or
registration of, performing under, or otherwise with respect to, this Agreement
or the Notes or any other documents to be delivered hereunder (hereinafter
referred to as “Other Taxes”).
 
(c)           The Borrower shall indemnify each Lender and the Agent for and
hold it harmless against the full amount of Taxes or Other Taxes (including,
without limitation, taxes of any kind imposed or asserted by any jurisdiction on
amounts payable under this Section 2.15) imposed on or paid by such Lender Party
or the Agent (as the case may be) and any liability (including penalties,
interest and expenses) arising therefrom or with respect thereto.  This
indemnification shall be made within 30 days from the date such Lender Party or
the Agent (as the case may be) makes written demand therefor.
 
(d)           Within 30 days after the date of any payment of Taxes, the
Borrower shall furnish to the Agent, at its address referred to in Section 8.02,
the original or a certified copy of a receipt evidencing such payment to the
extent such a receipt is issued therefor, or other written proof of payment
thereof that is reasonably satisfactory to the Agent.  In the case of any
payment hereunder or under the Notes or any other documents to be delivered
hereunder by or on behalf of the Borrower through an account or branch outside
the United States or by or on behalf of the Borrower by a payor that is not a
United States person, if the Borrower determines that no Taxes are payable in
respect thereof, the Borrower shall furnish, or shall cause such payor to
furnish, to the Agent, at such address, an opinion of counsel acceptable to the
Agent stating that such payment is exempt from Taxes.  For purposes of this
subsection (d) and subsection (e), the terms “United States” and “United States
person” shall have the meanings specified in Section 7701 of the Internal
Revenue Code.
 
(e)           (i)  Each Lender Party organized under the laws of a jurisdiction
outside the United States, on or prior to the date of its execution and delivery
of this Agreement in the case of each Initial Lender Party and on the date of
the Assumption Agreement or the Assignment and Assumption pursuant to which it
becomes a Lender Party in the case of each other Lender Party, and from time to
time thereafter as reasonably requested in writing by the Borrower (but only so
long as such Lender Party remains lawfully able to do so), shall provide each of
the Agent and the Borrower with two original Internal Revenue Service
forms W-8BEN or W-8ECI, as appropriate, or any successor or other form
prescribed by the Internal Revenue Service, certifying that such Lender Party is
exempt from or entitled to a reduced rate of United States withholding tax on
payments pursuant to this Agreement or the Notes.  If the form provided by a
Lender Party at the time such Lender Party first becomes a party to this
Agreement indicates a United States interest withholding tax rate in excess of
zero, withholding tax at such rate shall be considered excluded from Taxes
unless and until such Lender Party provides the appropriate forms certifying
that a lesser rate applies, whereupon withholding tax at such lesser rate only
shall be considered excluded from Taxes for periods governed by such form;
provided, however, that, if at the date of the Assignment and Assumption
pursuant to which a Lender Party assignee becomes a party to this Agreement, the
Lender Party assignor was entitled to payments under subsection (a) in respect
of United States withholding tax with respect to interest paid at such date,
then, to such extent, the term Taxes shall include (in addition to withholding
taxes that may be imposed in the future or other amounts otherwise includable in
Taxes) United States withholding tax, if any, applicable with respect to the
Lender Party assignee on such date.  If any form or document referred to in this
subsection (e) requires the disclosure of information, other than information
necessary to compute the tax payable and information required by the Internal
Revenue Service, that the Lender Party reasonably considers to be confidential,
the Lender shall give notice thereof to the Borrower and shall not be obligated
to include in such form or document such confidential information.
 
(ii)           If a payment made to a Lender Party would be subject to United
States federal withholding tax imposed by FATCA if such Lender Party were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender Party shall deliver to the Borrower and the Agent, at
the time or times prescribed by law and at such time or times reasonably
requested in writing by the Borrower, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Internal Revenue Code) and such additional documentation reasonably requested in
writing by the Borrower of the Agent as may be necessary for the Borrower or the
Agent to comply with their obligations under FATCA, to determine that such
Lender Party has complied with such Lender Party’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment.  For purposes of
this Section 2.14(e)(ii) FATCA shall include amendments made to FATCA after the
date of this Agreement.
 
(f)           For any period with respect to which a Lender Party has failed to
provide the Borrower with the appropriate form, certificate or other document
described in Section 2.15(e) (other than if such failure is due to a change in
law, or in the interpretation or application thereof, occurring subsequent to
the date on which a form, certificate or other document originally was required
to be provided, or if such form, certificate or other document otherwise is not
required under subsection (e) above), such Lender Party shall not be entitled to
indemnification under Section 2.15(a) or (c) with respect to Taxes imposed by
the United States by reason of such failure; provided, however, that should a
Lender Party become subject to Taxes because of its failure to deliver a form,
certificate or other document required hereunder, the Borrower shall take such
steps as the Lender Party shall reasonably request to assist the Lender Party to
recover such Taxes.
 
(g)           Any Lender Party claiming any additional amounts payable pursuant
to this Section 2.15 agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to change the
jurisdiction of its Eurodollar Lending Office if the making of such a change
would avoid the need for, or reduce the amount of, any such additional amounts
that may thereafter accrue and would not, in the reasonable judgment of such
Lender Party, be otherwise disadvantageous to such Lender Party.
 
(h)           If any Lender Party determines, in its sole discretion, that it
has actually and finally realized, by reason of a refund, deduction or credit of
any Taxes paid or reimbursed by the Borrower pursuant to subsection (a) or (c)
above in respect of payments under this Agreement or the Notes, a current
monetary benefit that it would otherwise not have obtained, and that would
result in the total payments under this Section 2.15 exceeding the amount needed
to make such Lender Party whole, such Lender Party shall pay to the Borrower,
with reasonable promptness following the date on which it actually realizes such
benefit, an amount equal to the lesser of the amount of such benefit or the
amount of such excess, in each case net of all out-of-pocket expenses in
securing such refund, deduction or credit; provided, however, that nothing
herein shall be construed to require any Lender to disclose confidential
information regarding its tax affairs.
 
SECTION 2.16.  Sharing of Payments, Etc.  If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Advances or other obligations hereunder
resulting in such Lender receiving payment of a proportion of the aggregate
amount of its Advances and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Agent of such fact, and
(b) purchase (for cash at face value) participations in the Advances and such
other obligations of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Advances and other amounts owing them;
provided that:
 
(i)           if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and
 
(ii)           the provisions of this paragraph shall not be construed to apply
to (x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), or (y) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Advances to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this paragraph shall apply).
 
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
 
SECTION 2.17.  Evidence of Debt.  (a)  Each Lender Party shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender Party resulting from each Revolving
Credit Advance owing to such Lender Party from time to time, including the
amounts of principal and interest payable and paid to such Lender Party from
time to time hereunder in respect of Revolving Credit Advances.  The Borrower
agrees that upon notice by any Lender Party to the Borrower (with a copy of such
notice to the Agent) to the effect that a Note is required or appropriate in
order for such Lender Party to evidence (whether for purposes of pledge,
enforcement or otherwise) the Revolving Credit Advances owing to, or to be made
by, such Lender Party, the Borrower shall promptly execute and deliver to such
Lender Party a Note payable to the order of such Lender Party in a principal
amount up to the Commitment of such Lender Party.
 
(b)           The Register maintained by the Agent pursuant to Section 8.07(c)
shall include a control account, and a subsidiary account for each Lender Party,
in which accounts (taken together) shall be recorded (i) the date and amount of
each Borrowing made hereunder, the Type of Advances comprising such Borrowing
and, if appropriate, the Interest Period applicable thereto, (ii) the terms of
each Assumption Agreement and each Assignment and Assumption delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender Party hereunder and
(iv) the amount of any sum received by the Agent from the Borrower hereunder and
each Lender Party’s share thereof.
 
(c)           Entries made in good faith by the Agent in the Register pursuant
to subsection (b) above, and by each Lender Party in its account or accounts
pursuant to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender Party, under this Agreement, absent manifest
error; provided, however, that the failure of the Agent or such Lender Party to
make an entry, or any finding that an entry is incorrect, in the Register or
such account or accounts shall not limit or otherwise affect the obligations of
the Borrower under this Agreement.
 
SECTION 2.18.  Use of Proceeds.  The proceeds of the Advances and issuances of
Letters of Credit shall be available (and the Borrower agrees that it shall use
such proceeds) solely for general corporate purposes of the Borrower and its
Subsidiaries, including, without limitation, acquisitions.  The Borrower will
not request any Borrowing or Letter of Credit, and the Borrower shall not use,
and shall procure that its Subsidiaries shall not use, the proceeds of any
Borrowing or Letter of Credit (a) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (b) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country or
(c)  in any manner that would result in the violation of  any Sanctions
applicable to any party hereto.
 
SECTION 2.19.  Increase in the Aggregate Commitments.  (a) The Borrower may, at
any time but in any event not more than once in any calendar year prior to the
latest Termination Date, by notice to the Agent, request that the aggregate
amount of the Commitment be increased by an amount of $10,000,000 or an integral
multiple of $10,000,000 in excess thereof (each a “Commitment Increase”) to be
effective as of a date that is at least 90 days prior to the latest scheduled
Termination Date then in effect (the “Increase Date”) as specified in the
related notice to the Agent; provided, however that (i) in no event shall the
aggregate amount of the Commitments at any time exceed $800,000,000 and (ii) on
the date of any request by the Borrower for a Commitment Increase and on the
related Increase Date, the applicable conditions set forth in Article III shall
be satisfied.
 
(b)           The Agent shall promptly notify the Lender Parties of a request by
the Borrower for a Commitment Increase, which notice shall include (i) the
proposed amount of such requested Commitment Increase, (ii) the proposed
Increase Date and (iii) the date by which Lender Parties wishing to participate
in the Commitment Increase must commit to an increase in the amount of their
respective Commitments (the “Commitment Date”).  Each Lender Party that is
willing to participate in such requested Commitment Increase (each an
“Increasing Lender”) shall, in its sole discretion, give written notice to the
Agent on or prior to the Commitment Date of the amount by which it is willing to
increase its Commitment.  If the Lender Parties notify the Agent that they are
willing to increase the amount of their respective Commitments by an aggregate
amount that exceeds the amount of the requested Commitment Increase, the
requested Commitment Increase shall be allocated among the Lender Parties
willing to participate therein in such proportion as the Agent and the Borrower
may agree.
 
(c)           Promptly following each Commitment Date, the Agent shall notify
the Borrower as to the amount, if any, by which the Lender Parties are willing
to participate in the requested Commitment Increase.  If the aggregate amount by
which the Lender Parties are willing to participate in any requested Commitment
Increase on any such Commitment Date is less than the requested Commitment
Increase, then the Borrower may extend offers to one or more Eligible Assignees
to participate in any portion of the requested Commitment Increase that has not
been committed to by the Lender Parties as of the applicable Commitment Date;
provided, however, that the Commitment of each such Eligible Assignee shall be
in an amount of not less than $5,000,000.
 
(d)           On each Increase Date, each Eligible Assignee that accepts an
offer to participate in a requested Commitment Increase in accordance with
Section 2.19(b) (each such Eligible Assignee and each Eligible Assignee that
shall become a party hereto in accordance with Section 2.22, an “Assuming
Lender”) shall become a Lender Party to this Agreement as of such Increase Date
and the Commitment of each Increasing Lender Party for such requested Commitment
Increase shall be so increased by such amount (or by the amount allocated to
such Lender Party pursuant to the last sentence of Section 2.19(b)) as of such
Increase Date; provided, however, that the Agent shall have received on or
before such Increase Date the following, each dated such date:
 
(i)           (A) certified copies of resolutions of the Board of Directors of
the Borrower or the Executive Committee of such Board approving the Commitment
Increase and the corresponding modifications to this Agreement and (B) an
opinion of counsel for the Borrower (which may be in-house counsel), in
substantially the form of Exhibit E hereto;
 
(ii)           an assumption agreement from each Assuming Lender, if any, in
form and substance satisfactory to the Borrower and the Agent (each an
“Assumption Agreement”), duly executed by such Eligible Assignee, the Agent and
the Borrower; and
 
(iii)           confirmation from each Increasing Lender of the increase in the
amount of its Commitment in a writing satisfactory to the Borrower and the
Agent.
 
On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.19(d), the Agent shall notify
the Lender Parties (including, without limitation, each Assuming Lender) and the
Borrower, on or before 1:00 P.M. (New York City time), by telecopier, of the
occurrence of the Commitment Increase to be effected on such Increase Date and
shall record in the Register the relevant information with respect to each
Increasing Lender and each Assuming Lender on such date.
 
SECTION 2.20.  Defaulting Lenders.  (a)  If a Lender becomes, and during the
period it remains, a Defaulting Lender, the following provisions shall apply:
 
(i)           unless a Default has occurred and is continuing, such Defaulting
Lenders’ Pro Rata Share of the L/C Obligations will, subject to the limitation
in the first proviso below, automatically be reallocated (effective on the day
such Lender becomes a Defaulting Lender) among the Non-Defaulting Lenders pro
rata in accordance with their respective Revolving Credit Commitments; provided
that (A) the sum of each Non-Defaulting Lender’s aggregate principal amount of
Advances and allocated share of the L/C Obligations may not in any event exceed
the Revolving Credit Commitment of such Non-Defaulting Lender as in effect at
the time of such reallocation and (B) neither such reallocation nor any payment
by a Non-Defaulting Lender pursuant thereto will constitute a waiver or release
of any claim the Borrower, the Agent, any Issuing Bank or any other Lender may
have against such Defaulting Lender or cause such Defaulting Lender to be a
Non-Defaulting Lender;
 
(ii)           to the extent that any portion (the “unreallocated portion”) of
the Defaulting Lender’s share of the L/C Obligations cannot be so reallocated,
whether by reason of the first proviso in clause (i) above or otherwise, the
Borrower will, not later than three Business Days after demand by the Agent (at
the direction of an Issuing Bank), (A) Cash Collateralize the obligations of the
Borrower in respect of such L/C Obligations in an amount at least equal to the
aggregate amount of the unreallocated portion of such L/C Obligations, or (B)
make other arrangements satisfactory to the Agent and each Issuing Bank, as the
case may be, in their sole discretion to protect them against the risk of
non-payment by such Defaulting Lender; and
 
(iii) any amount paid by the Borrower or otherwise received by the Agent for the
account of a Defaulting Lender under this Agreement (whether on account of
principal, interest, fees, indemnity payments or other amounts) will not be paid
or distributed to such Defaulting Lender, but will instead be retained by the
Agent in a segregated non-interest bearing account until (subject to Section
2.20(d)) the termination of the Revolving Credit Commitments and payment in full
of all obligations of the Borrower hereunder and will be applied by the Agent,
to the fullest extent permitted by law, to the making of payments from time to
time in the following order of priority:  first to the payment of any amounts
owing by such Defaulting Lender to the Agent under this Agreement, second to the
payment of any amounts owing by such Defaulting Lender to an Issuing Bank (pro
rata as to the respective amounts owing to each of them) under this Agreement,
third to the payment of post-default interest and then current interest due and
payable to the Lenders hereunder other than Defaulting Lenders, ratably among
them in accordance with the amounts of such interest then due and payable to
them, fourth  as the Borrower may request (so long as no Event of Default
exists), to the funding of any Advance in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Agent; fifth to the payment of fees then due and payable to
the Non-Defaulting Lenders hereunder, ratably among them in accordance with the
amounts of such fees then due and payable to them, sixth to pay principal then
due and payable to the Non-Defaulting Lenders hereunder ratably in accordance
with the amounts thereof then due and payable to them, seventh to the ratable
payment of other amounts then due and payable to the Non-Defaulting Lenders,
eighth to fund the Cash Collateralization requirements specified in clause (ii)
above, ninth, so long as no Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender's breach of its obligations under this
Agreement, and tenth after the termination of the Revolving Credit Commitments
and payment in full of all obligations of the Borrower hereunder, to pay amounts
owing under this Agreement to such Defaulting Lender or as a court of competent
jurisdiction may otherwise direct.  Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post cash collateral pursuant to this Section
2.20 shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.
 
In furtherance of the foregoing, if any Lender becomes, and during the period it
remains, a Defaulting Lender, each Issuing Bank is hereby authorized by the
Borrower (which authorization is irrevocable and coupled with an interest) to
give, in its discretion, through the Agent, Notices of Borrowing pursuant to
Section 3.02 in such amounts and in such times as may be required to (i)
reimburse an outstanding drawing under a Letter of Credit or (ii) Cash
Collateralize the obligations of the Borrower in respect of outstanding Letters
of Credit in an amount at least equal to the aggregate amount of the obligations
(contingent or otherwise) of such Defaulting Lender in respect of such Letter of
Credit.
 
(b)           No Commitment of any Lender shall be increased or otherwise
affected, and, except as otherwise expressly provided in this Section 2.20,
performance by the Borrower of its obligations shall not be excused or otherwise
modified as a result of the operation of this Section 2.20.  The rights and
remedies against a Defaulting Lender under this Section 2.20 are in addition to
any other rights and remedies which the Borrower, the Agent, any Issuing Bank or
any Lender may have against such Defaulting Lender.
 
(c)           If the Borrower and the Agent agree in writing in their reasonable
determination that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Agent will so notify the parties hereto, whereupon as of
the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any cash
collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Advances of the other Lenders or take such other actions
as the Agent may determine to be necessary to cause the Advances to be funded
and held on a pro rata basis by the Lenders in accordance with their Revolving
Credit Commitments, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender’s having been a Defaulting Lender.
 
SECTION 2.21.  Replacement of Lenders.  If any Lender requests compensation
under Section 2.12, or if the Borrower is required to pay additional amounts to
any Lender or any governmental authority for the account of any Lender pursuant
to Section 2.15 and, in each case, such Lender has declined or is unable to
designate a different Applicable Lending Office in accordance with Section
2.12(a) or 2.15(g), or if any Lender is a Defaulting Lender or a Non-Approving
Lender, then the Borrower may, at its sole expense and effort and so long as no
Default is continuing, upon notice to such Lender and the Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 8.07), all
of its interests, rights and obligations under this Agreement to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:
 
(a)           the Borrower shall have paid to the Agent the assignment fee (if
any) specified in Section 8.07;
 
(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder (including any amounts under
Section 8.04(e)) from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts);
 
(c)           in the case of any such assignment resulting from a claim for
compensation under Section 2.12 or payments required to be made pursuant to
Section 2.15, such assignment will result in a reduction in such compensation or
payments thereafter;
 
(d)           such assignment does not conflict with applicable law; and
 
(e)           in the case of any assignment resulting from a Lender becoming a
Non-Approving Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
SECTION 2.22.  Extension of Termination Date.
 
(a)           Requests for Extension.  The Borrower may, by notice to the Agent
(who shall promptly notify the Lenders) not earlier than 60 days and not later
than 30 days prior to any anniversary of the Effective Date (the “Anniversary
Date”), but not more than twice, request that each Lender extend such Lender’s
Termination Date for an additional one year from the Termination Date then in
effect with respect to such Lender.
 
(b)           Lender Elections to Extend.  Each Lender, acting in its sole and
individual discretion, shall, by notice to the Agent given not later than the
date (the “Notice Date”) that is 15 days prior to such Anniversary Date, advise
the Agent whether or not such Lender agrees to such extension (and each Lender
that determines not to so extend its Termination Date (a “Non Extending Lender”)
shall notify the Agent of such fact promptly after such determination (but in
any event no later than the Notice Date) and any Lender that does not so advise
the Agent on or before the Notice Date shall be deemed to be a Non Extending
Lender).  The election of any Lender to agree to such extension shall not
obligate any other Lender to so agree.
 
(c)           Notification by Agent.  The Agent shall notify the Borrower of
each Lender’s determination under this Section no later than the date 10 days
prior to the applicable Anniversary Date (or, if such date is not a Business
Day, on the next preceding Business Day).
 
(d)           Additional Revolving Commitment Lenders.  The Borrower shall have
the right on or before the applicable Anniversary Date to replace each Non
Extending Lender with, and add as “Lenders” under this Agreement in place
thereof, one or more Eligible Assignees (as an Assuming Lender) with the
approval of the Agent and each Issuing Bank (which approval shall not be
unreasonably delayed or withheld), each of which Assuming Lenders shall have
entered into an Assumption Agreement pursuant to which such Assuming Lender
shall, effective as of the applicable Anniversary Date, undertake a Revolving
Commitment (and, if any such Assuming Lender is already a Lender, its Revolving
Commitment shall be in addition to such Lender’s Revolving Commitment hereunder
on such date).
 
(e)           Minimum Extension Requirement.  If (and only if) the total of the
Revolving Commitments of the Lenders that have agreed so to extend their
Termination Date and the additional Revolving Commitments of the Assuming
Lenders shall be more than 50% of the aggregate amount of the Revolving
Commitments in effect immediately prior to the applicable Anniversary Date,
then, effective as of such Anniversary Date, the Termination Date of each
Extending Lender and of each Assuming Lender shall be extended to the date
falling one year after the Termination Date in effect for such Lenders (except
that, if such date is not a Business Day, such Termination Date as so extended
shall be the next preceding Business Day) and each Assuming Lender shall
thereupon become a “Lender” for all purposes of this Agreement.
 
(f)           Conditions to Effectiveness of Extensions.  Notwithstanding the
foregoing, the extension of the Termination Date pursuant to this Section shall
not be effective with respect to any Lender unless on the Notice Date and on the
Anniversary Date:
 
(x)           no Default shall have occurred and be continuing on such date and
after giving effect to such extension; and
 
(y)           the representations and warranties contained in this Agreement are
true and correct on and as of such date of such extension and after giving
effect to such extension, as though made on and as of such date.
 
ARTICLE III
 
CONDITIONS TO EFFECTIVENESS AND LENDING
 
SECTION 3.01.  Conditions Precedent to Amendment and Restatement.  This
amendment and restatement of the Existing Credit Agreement shall become
effective on and as of the first date (the “Effective Date”) on which the
following conditions precedent have been satisfied:
 
(a)           There shall have occurred no Material Adverse Change since
December 31, 2012.
 
(b)           There shall exist no action, suit, investigation, litigation or
proceeding affecting the Borrower or any of its Subsidiaries pending or, to the
knowledge of the Borrower, threatened before any court, governmental agency or
arbitrator that (i) is reasonably likely to have a Material Adverse Effect or
(ii) purports to affect the legality, validity or enforceability of this
Agreement or any Note or the consummation of the transactions contemplated
hereby.
 
(c)           Nothing shall have come to the attention of the Lender Parties
during the course of their due diligence investigation to lead them to believe
that the Information Memorandum was or has become misleading, incorrect or
incomplete in any material respect; without limiting the generality of the
foregoing, the Lender Parties shall have been given such access to the
management, records, books of account, contracts and properties of the Borrower
and its Subsidiaries as they shall have requested.
 
(d)           All governmental and third party consents and approvals necessary
in connection with the transactions contemplated hereby shall have been obtained
(without the imposition of any conditions that are not acceptable to the Lender
Parties) and shall remain in effect, and no law or regulation shall be
applicable in the reasonable judgment of the Lender Parties that restrains,
prevents or imposes materially adverse conditions upon the transactions
contemplated hereby.
 
(e)           The Borrower shall have notified the Agent in writing as to the
proposed Effective Date.
 
(f)           The Borrower shall have paid all accrued fees and expenses of the
Agent and the Lenders (including the accrued fees and expenses of counsel to the
Agent to the extent invoiced reasonably in advance of the Effective Date, and
accrued facility fees under Section 2.04(a) of the Existing Credit Agreement).
 
(g)           On the Effective Date, the following statements shall be true and
the Agent shall have received for the account of each Lender Party a certificate
signed by a duly authorized officer of the Borrower, dated the Effective Date,
stating that:
 
(i)           The representations and warranties contained in Section 4.01 are
correct on and as of the Effective Date, and
 
(ii)           No event has occurred and is continuing that constitutes a
Default.
 
(h)           The Agent shall have received on or before the Effective Date the
following, each dated such day, in form and substance satisfactory to the Agent
and (except for the Notes) in sufficient copies for each Lender:
 
(i)           The Notes to the order of the Lenders to the extent requested by
any Lender pursuant to Section 2.17.
 
(ii)           Certified copies of the resolutions of the Board of Directors of
the Borrower approving this Agreement and the Notes, and of all documents
evidencing other necessary corporate action and governmental approvals, if any,
with respect to this Agreement and the Notes.
 
(iii)           A certificate of the Secretary or an Assistant Secretary of the
Borrower certifying the names and true signatures of the officers of the
Borrower authorized to sign this Agreement and the Notes and the other documents
to be delivered hereunder.
 
(iv)           A favorable opinion of Godfrey & Kahn, S.C., counsel for the
Borrower, substantially in the form of Exhibit E hereto and as to such other
matters as any Lender Party through the Agent may reasonably request.
 
(v)           A favorable opinion of Shearman & Sterling LLP, counsel for the
Agent, in form and substance satisfactory to the Agent.
 
SECTION 3.02.  Conditions Precedent to Each Borrowing, Each Issuance of Letters
of Credit and Commitment Increase.  The obligation of each Lender to make a
Revolving Credit Advance on the occasion of each Borrowing, and the obligation
of the Issuing Banks to issue a Letter of Credit and each Commitment Increase
shall be subject to the conditions precedent that the Effective Date shall have
occurred and on the date of such Borrowing, issuance of Letter of Credit or the
applicable Increase Date (a) the following statements shall be true (and each of
the giving of the applicable Notice of Borrowing, Notice of Issuance, request
for Commitment Increase and the acceptance by the Borrower of the proceeds of
such Borrowing shall constitute a representation and warranty by the Borrower
that on the date of such Borrowing, such issuance of Letter of Credit or such
Increase Date such statements are true):
 
(i)           the representations and warranties contained in Section 4.01
(except, in the case of Borrowings and issuance of Letters of Credit, the
representations set forth in the last sentence of subsection (e) thereof and in
subsection (f)(i) thereof) are correct on and as of such date, before and after
giving effect to such Borrowing, such issuance of Letter of Credit or such
Commitment Increase and to the application of the proceeds therefrom, as though
made on and as of such date, and
 
(ii)           no event has occurred and is continuing, or would result from
such Borrowing, such issuance of Letter of Credit or such Commitment Increase or
from the application of the proceeds therefrom, that constitutes a Default;
 
and (b) the Agent shall have received such other approvals, opinions or
documents as any Lender Party through the Agent may reasonably request to
confirm the foregoing.
 
In addition to the other conditions precedent herein set forth, if any Lender
becomes, and during the period it remains, a Defaulting Lender, no Issuing Bank
will be required to issue any Letter of Credit or to amend any outstanding
Letter of Credit to increase the face amount thereof, alter the drawing terms
thereunder or extend the expiry date thereof unless such Issuing Bank is
reasonably satisfied that any exposure that would result therefrom is eliminated
or fully covered by the Revolving Credit Commitments of the Non-Defaulting
Lenders or by Cash Collateralization or a combination thereof reasonably
satisfactory to such Issuing Bank.
 
SECTION 3.03.  Determinations Under Section 3.01.  For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender Party
shall be deemed to have consented to, approved or accepted or to be satisfied
with each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to the Lender Parties unless an
officer of the Agent responsible for the transactions contemplated by this
Agreement shall have received notice from such Lender Party prior to the date
that the Borrower, by notice to the Lender Parties, designates as the proposed
Effective Date, specifying its objection thereto.  The Agent shall promptly
notify the Lender Parties of the occurrence of the Effective Date.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
SECTION 4.01.  Representations and Warranties of the Borrower.  The Borrower
represents and warrants as follows:
 
(a)           The Borrower is a corporation duly organized, validly existing and
in good standing under the laws of the State of Wisconsin.
 
(b)           The execution, delivery and performance by the Borrower of this
Agreement and the Notes to be delivered by it, and the consummation of the
transactions contemplated hereby, are within the Borrower’s corporate powers,
have been duly authorized by all necessary corporate action, and do not
contravene (i) the Borrower’s charter or by-laws or (ii) law or any material
contractual restriction binding on or affecting the Borrower.
 
(c)           No authorization or approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body or any other third
party is required for the due execution, delivery and performance by the
Borrower of this Agreement or the Notes to be delivered by it.
 
(d)           This Agreement has been, and each of the Notes to be delivered by
it when delivered hereunder will have been, duly executed and delivered by the
Borrower.  This Agreement is, and each of the Notes when delivered hereunder
will be, the legal, valid and binding obligation of the Borrower enforceable
against the Borrower in accordance with their respective terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles.
 
(e)           The Consolidated balance sheet of the Borrower and its
Subsidiaries as at December 31, 2012, and the related Consolidated statements of
income and cash flows of the Borrower and its Subsidiaries for the fiscal year
then ended, accompanied by an opinion of Deloitte & Touche LLP, an independent
registered public accounting firm, and the Consolidated balance sheet of the
Borrower and its Subsidiaries as at June 30, 2013, and the related Consolidated
statements of income and cash flows of the Borrower and its Subsidiaries for the
six months then ended, duly certified by the chief financial officer of the
Borrower, copies of which have been furnished to each Lender Party, fairly
present in all material respects, subject, in the case of said balance sheet as
at June 30, 2013, and said statements of income and cash flows for the six
months then ended, to year-end audit adjustments, the Consolidated financial
condition of the Borrower and its Subsidiaries as at such dates and the
Consolidated results of the operations of the Borrower and its Subsidiaries for
the periods ended on such dates, all in accordance with generally accepted
accounting principles consistently applied.  Since December 31, 2012, there has
been no Material Adverse Change.
 
(f)           There is no pending or, to the knowledge of the Borrower,
threatened action, suit, investigation, litigation or proceeding, including,
without limitation, any Environmental Action, affecting the Borrower or any of
its Subsidiaries before any court, governmental agency or arbitrator that (i) is
reasonably likely to have a Material Adverse Effect or (ii) purports to affect
the legality, validity or enforceability of this Agreement or any Note or the
consummation of the transactions contemplated hereby.
 
(g)           The Borrower and its Subsidiaries have filed all United States
Federal income tax returns and all other material tax returns which are required
to be filed by them and have paid all taxes due pursuant to such returns or
pursuant to any assessment received by the Borrower or any of its Subsidiaries
except such taxes or assessments, if any, as are being contested in good faith
by appropriate proceedings.  The charges, accruals and reserves on the books of
the Borrower and its Subsidiaries in respect of taxes are, in the opinion of the
Borrower, adequate.
 
(h)           No proceeds of any Advance will be used to acquire any equity
security of a class which is registered pursuant to Section 12 of the Securities
Exchange Act of 1934 if the Borrower has reason to know that the board of
directors of the issuer of such equity security opposes or will oppose such
acquisition.
 
(i)           The Borrower is not engaged in the business of extending credit
for the purpose of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System),
and no proceeds of any Advance will be used to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock.
 
(j)           The operations of the Borrower and each of its Domestic
Subsidiaries comply in all material respects with all applicable ERISA,
environmental, health and safety requirements of law the failure to comply with
which would have a Material Adverse Effect; (ii) the operations of each Foreign
Subsidiary of the Borrower comply in all material respects with all applicable
environmental, health and safety requirements of law, the failure to comply with
which would have a Material Adverse Effect; and (iii) prior to the date hereof,
the Borrower shall have inspected, and shall have caused each of its Domestic
Subsidiaries to have inspected, its property owned in fee and, with respect to
each building in which asbestos shall have been found, the Borrower shall have
caused such building to be in compliance with applicable rules and regulations
under local law relating to asbestos containment, maintenance and removal. The
term “Domestic Subsidiary” means a Subsidiary organized under the laws of, or
having its principal place of business within, a jurisdiction located in the
United States and the term “Foreign Subsidiary” means any other Subsidiary.
 
(k)           The Borrower is not an “investment company”, or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended.
 
(l)           All information furnished to the Agent or any Lender Party by or
at the direction of the Borrower in connection with this Agreement was, on the
date furnished, true and correct in all material respects and did not fail to
state any fact the omission of which rendered the information provided
materially misleading in any material respect.
 
(m)           The Borrower and its Subsidiaries and, to the knowledge of the
Borrower their respective directors, officers, employees and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects.  None of the Borrower, any Subsidiary or to the knowledge of the
Borrower or such Subsidiary any of their respective directors, officers,
employees or any agents, is a Sanctioned Person.
 
 
ARTICLE V
 
COVENANTS OF THE BORROWER
 
SECTION 5.01.  Affirmative Covenants.  So long as any Advance shall remain
unpaid, any Lender shall have any Commitment hereunder or any Letter of Credit
shall be outstanding, the Borrower will:
 
(a)           Compliance with Laws, Etc.  Comply, and cause each of its
Subsidiaries to comply, in all material respects, with all applicable laws,
rules, regulations and orders, such compliance to include, without limitation,
compliance with ERISA and Environmental Laws, and maintain in effect and enforce
policies and procedures reasonably designed to ensure compliance in all material
respects by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.
 
(b)           Payment of Taxes, Etc.  Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent,
(i) all taxes, assessments and governmental charges or levies imposed upon it or
upon its property and (ii) all lawful claims that, if unpaid, might by law
become a Lien upon its property; provided, however, that neither the Borrower
nor any of its Subsidiaries shall be required to pay or discharge any such tax,
assessment, charge or claim that is being contested in good faith and by proper
proceedings and as to which appropriate reserves are being maintained, unless
and until any Lien resulting therefrom attaches to its property and becomes
enforceable against its other creditors (unless such Lien would be permitted in
accordance with Section 5.02(a)).
 
(c)           Maintenance of Insurance.  Maintain, and cause each of its
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as is usually
carried by companies engaged in similar businesses and owning similar properties
in the same general areas in which the Borrower or such Subsidiary operates.
 
(d)           Preservation of Corporate Existence, Etc.  Preserve and maintain,
and cause each of its Material Subsidiaries to preserve and maintain, its
corporate existence, and its material rights (charter and statutory) and
franchises; provided, however, that the Borrower and its Subsidiaries may
consummate any merger or consolidation permitted under Section 5.02(b), and
provided further that neither the Borrower nor any of its Subsidiaries shall be
required to preserve any right or franchise if the Board of Directors of the
Borrower or such Subsidiary shall determine that the preservation thereof is no
longer desirable in the conduct of the business of the Borrower or such
Subsidiary, as the case may be, and that the loss thereof is not disadvantageous
in any material respect to the Borrower, such Subsidiary or the Lenders.
 
(e)           Visitation Rights.  At any reasonable time and from time to time,
permit the Agent or any of the Lender Parties or any agents or representatives
thereof, to examine and make copies of and abstracts from the records and books
of account of, and visit the properties of, the Borrower and any of its
Subsidiaries, and to discuss the affairs, finances and accounts of the Borrower
and any of its Subsidiaries with any of their officers or directors and with
their independent certified public accountants.
 
(f)           Keeping of Books.  Keep, and cause each of its Consolidated
Subsidiaries to keep, proper books of record and account, in which full and
correct entries shall be made of all financial transactions and the assets and
business of the Borrower and each such Subsidiary in accordance with generally
accepted accounting principles in effect from time to time.
 
(g)           Maintenance of Properties, Etc.  Maintain and preserve, and cause
each of its Subsidiaries to maintain and preserve, all of its properties that
are used or useful in the conduct of its business in good working order and
condition, ordinary wear and tear excepted.
 
(h)           Reporting Requirements.  Furnish to the Lender Parties:
 
(i)           as soon as available and in any event within 50 days after the end
of each of the first three quarters of each fiscal year of the Borrower, the
Consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such quarter and Consolidated statements of income and cash flows of the
Borrower and its Subsidiaries for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, duly certified
(subject to year-end audit adjustments) by the chief financial officer, chief
accounting officer, treasurer or vice president – corporate controller of the
Borrower as having been prepared in accordance with generally accepted
accounting principles and certificates of the chief financial officer, treasurer
or vice president – corporate controller of the Borrower as to compliance with
the terms of this Agreement and setting forth in reasonable detail the
calculations necessary to demonstrate compliance with Section 5.03, provided
that in the event of any change in generally accepted accounting principles used
in the preparation of such financial statements, the Borrower shall also
provide, if necessary for the determination of compliance with Section 5.03, a
statement of reconciliation conforming such financial statements to GAAP;
 
(ii)           as soon as available and in any event within 105 days after the
end of each fiscal year of the Borrower, a copy of the annual audit report for
such year for the Borrower and its Subsidiaries, containing the Consolidated
balance sheet of the Borrower and its Subsidiaries as of the end of such fiscal
year and Consolidated statements of income and cash flows of the Borrower and
its Subsidiaries for such fiscal year, in each case accompanied by an opinion by
independent public accountants of nationally recognized standing, provided that
in the event of any change in generally accepted accounting principles used in
the preparation of such financial statements, the Borrower shall also provide,
if necessary for the determination of compliance with Section 5.03, a statement
of reconciliation conforming such financial statements to GAAP;
 
(iii)           as soon as possible and in any event within five days after the
occurrence of each Default continuing on the date of such statement, a statement
of the chief financial officer, chief accounting officer, treasurer or vice
president – corporate controller of the Borrower setting forth details of such
Default and the action that the Borrower has taken and proposes to take with
respect thereto;
 
(iv)           promptly after the sending or filing thereof, copies of all
quarterly and annual reports or any proxy solicitations that the Borrower sends
to its securityholders generally, and copies of all reports on Form 8-K and
registration statements for the public offering (other than pursuant to employee
Plans) of securities that the Borrower or any Subsidiary files with the
Securities and Exchange Commission or any national securities exchange;
 
(v)           promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator affecting the
Borrower or any of its Subsidiaries of the type described in Section 4.01(f);
 
(vi)           promptly following any change in any credit rating (whether
publicly announced or shadow) by either S&P or Moody’s in respect of any debt of
the Borrower, notice thereof; and
 
(vii)           such other information respecting the Borrower or any of its
Subsidiaries as any Lender Party through the Agent may from time to time
reasonably request.
 
Reports and financial statements required to be delivered by the Borrower
pursuant to paragraphs (i), (ii) and (iv) of this Section 5.01 shall be deemed
to have been delivered on the date on which it posts such reports, or reports
containing such financial statements, on its website on the Internet at
www.manpowergroup.com and when such reports, or reports containing such
financial statements are posted on the SEC’s website at www.sec.gov; provided
that it shall deliver paper copies of the reports and financial statements
referred to in paragraphs (i), (ii) and (iv) of this Section 5.01 to the Agent
or any Lender who requests it to deliver such paper copies until written notice
to cease delivering paper copies is given by the Agent or such Lender; and
provided further that in every instance it shall provide paper copies of the
certificate required by subsections (i) and (ii) to the Agent and the Agent
shall, in turn, provide a copy to each of the Lender Parties until such time as
the Agent shall provide it written notice otherwise.
 
SECTION 5.02.  Negative Covenants.  So long as any Advance shall remain unpaid
or any Lender Party shall have any Commitment hereunder or any Letter of Credit
shall be outstanding, the Borrower will not:
 
(a)           Liens, Etc.  Create or suffer to exist, or permit any of its
Subsidiaries to create or suffer to exist, any Lien on or with respect to any of
its properties, whether now owned or hereafter acquired, or assign, or permit
any of its Subsidiaries to assign, any right to receive income, other than:
 
(i)           Permitted Liens,
 
(ii)           (A) Purchase money liens or purchase money security interests
upon or in any property acquired or held by the Borrower or any of its
Subsidiaries in the ordinary course of business to secure the purchase of such
property or to secure indebtedness incurred solely for the purpose of financing
the acquisition of such property, (B) liens consisting of the interests of
lessors under Capitalized Leases and (C) liens not otherwise described above in
this Section 5.02(a); provided, that the aggregate capitalized amount of Debt
incurred pursuant to such Capitalized Leases, plus the aggregate principal
amount of the indebtedness or other obligations secured by any of the liens
described in this clause (ii) (or, if greater, the book value of the assets that
are subject to such liens) shall not exceed $75,000,000 at any time outstanding;
and
 
(iii)           the Liens existing on the Effective Date and described on
Schedule 5.02(a) hereto,
 
(iv)           Liens on property of a Person existing at the time such Person is
merged into or consolidated with the Borrower or any Subsidiary of the Borrower
or becomes a Subsidiary of the Borrower or the property is acquired by the
Borrower or any Subsidiary; provided that such Liens were not created in
contemplation of such merger, consolidation or acquisition and do not extend to
any assets other than those of the Person so merged into or consolidated with
the Borrower or such Subsidiary or acquired by the Borrower or such Subsidiary,
 
(v)           Liens permitted by Section 5.02(d);
 
(vi)           the replacement, extension or renewal of any Lien permitted by
clause (ii), (iii) or (iv) above upon or in the same property theretofore
subject thereto or the replacement, extension or renewal (without increase in
the amount or change in any direct or contingent obligor) of the Debt secured
thereby;
 
 
(vii)           Liens on cash collateral provided under the terms of this
Agreement; and
 
(viii)           any Liens on cash balances of accounts maintained by the
Borrower or any of its Subsidiaries organized outside of the United States with
Bank Mendes Gans nv pursuant to the Cash Pooling Agreement dated July 9, 2003,
as may be amended from time to time, or on cash balances of accounts maintained
by the Borrower or any of its Subsidiaries organized outside of the United
States with other lending institutions under substantially similar arrangements.
 
(b)           Mergers, Etc.  Merge or consolidate with or into, or convey,
transfer, lease or otherwise dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to, or acquire all or substantially all of the
assets of, any Person, or permit any of its Subsidiaries to do so, other than:
 
(i)           the Borrower or any Subsidiary of the Borrower may, in the
ordinary course of its business, acquire all or any portion of the stock of any
Person conducting business primarily in the staffing or workforce management
services industry or acquire all or substantially all of the assets used in the
conduct by any Person of a staffing or workforce management services business
(and assume the liabilities related to such assets);
 
(ii)           any Subsidiary of the Borrower or the Borrower may merge into or
consolidate with, or transfer assets (including but not limited to stock or
other equity interests of any Person) to or acquire the assets (including but
not limited to stock or other equity interests of any Person) of any Subsidiary
of the Borrower or the Borrower; provided that in the case of any such merger or
consolidation transaction to which the Borrower is a party, the Borrower shall
be the surviving corporation; provided that, in each such case, immediately
after giving effect to such proposed transaction, no Default shall exist (it
being understood that in connection with any internal corporate restructuring of
the Borrower, the Borrower may transfer assets to any of its Subsidiaries and
may change its name); and
 
(iii)           sales permitted pursuant to Section 5.02(c).
 
(c)           Sales, Etc. of Assets.  Sell, lease, transfer or otherwise dispose
of, or permit any of its Material Subsidiaries to sell, lease, transfer or
otherwise dispose of, any material portion of its assets, including (without
limitation) assets constituting any investment in any Subsidiary thereof or
substantially all of the assets constituting the business of any division,
branch or other unit operation thereof, except (i) in a transaction or a series
of related transactions where the aggregate amount of the fair market value of
all assets of the Borrower and its Subsidiaries sold, leased, assigned,
transferred or otherwise disposed of in such transaction or transactions (as
such fair market value is determined by the Board of Directors of the Borrower
at the time of such transaction or transactions) does not exceed 15% of the
Borrower’s Consolidated Tangible Assets, and the consideration received by the
Borrower or any of its Subsidiaries in each such transaction shall constitute
fair market value, or (ii) in connection with a transaction permitted by Section
5.02(b) or Section 5.02(d).
 
(d)           Securitization Facilities.  At any time sell, assign or otherwise
dispose of all or any material portion of the Borrower’s or any Subsidiary’s
accounts receivable, lease receivables or other rights to receive payment or
income (any of the foregoing being a “Receivable”); provided that
notwithstanding anything contained in Section 5.02 to the contrary, the Borrower
or any of its Subsidiaries may enter into one or more agreements contemplating
the sale, assignment or other transfer of its Receivables, whether constituting
a “true sale” or secured financing for accounting, tax or any other purpose
(each, a “Receivables Purchase Agreement”), so long as (i) the aggregate
outstanding investment or claims held at any time by purchasers, assignees or
other transferees of (or of interests in) Receivables under Receivables Purchase
Agreements shall not exceed an amount equal to $500,000,000 and (ii) each sale,
assignment or other transfer effected under or in connection with a Receivables
Purchase Agreement shall be effected on a non-recourse or limited recourse
basis; provided that in addition to such Receivables Purchase Agreements, the
Borrower or any of its Subsidiaries may enter into one or more Receivables
Purchase Agreements so long as the assets subject to such Receivables Purchase
Agreement consist solely of accrued tax credits in France earned with respect to
payroll and do not exceed an aggregate present value of $500,000,000.
 
(e)           Accounting Changes.  Make or permit, or permit any of its
Consolidated Subsidiaries to make or permit, any change in accounting policies
or reporting practices, except as required or permitted by generally accepted
accounting principles.
 
(f)           Subsidiary Debt.  Permit any of its Subsidiaries to create or
suffer to exist, any Debt other than:
 
(i)           Debt owed to the Borrower or to a Subsidiary of the Borrower,
 
(ii)           other Debt aggregating for all of the Borrower’s Subsidiaries not
more than (A) $300,000,000 at any one time drawn and outstanding during each
fiscal quarter ending March 31, June 30 and December 31 in each calendar year
and (B) $600,000,000 at any one time drawn and outstanding during each fiscal
quarter ending September 30 in each calendar year,
 
(iii)           indorsement of negotiable instruments for deposit or collection
or similar transactions in the ordinary course of business, and
 
(iv)           Debt which is, or would be permitted to be, secured by a Lien
permitted under Section 5.02(a).
 
(g)           Change in Nature of Business.  Make, or permit any of its
Subsidiaries to make, any material change in the nature of its business as
carried on at the date hereof.
 
SECTION 5.03.  Financial Covenants.  So long as any Advance shall remain unpaid
or any Lender Party shall have any Commitment hereunder or any Letter of Credit
shall be outstanding, the Borrower will:
 
(a)           Leverage Ratio.  Maintain a ratio of Consolidated Adjusted Debt to
Consolidated EBITDA as of the end of each fiscal quarter, in respect of the
four-quarter period then ended, of not greater than 3.5 to 1.00.
 
(b)           Fixed Charge Coverage Ratio.  Maintain a ratio of (i) the sum of
Consolidated EBITDA plus Consolidated Rental Expense to (ii) the sum of
Consolidated Interest Expense and Consolidated Rental Expense as of the end of
each fiscal quarter, in respect of the four-quarter period then ended, of not
less than 1.50 to 1.00.
 


ARTICLE VI
 
EVENTS OF DEFAULT
 
SECTION 6.01.  Events of Default.  If any of the following events (“Events of
Default”) shall occur and be continuing:
 
(a)           The Borrower shall fail to pay any principal of any Advance when
the same becomes due and payable; or the Borrower shall fail to pay any interest
on any Advance or make any other payment of fees or other amounts payable under
this Agreement or any Note within three Business Days after the same becomes due
and payable; or
 
(b)           Any representation or warranty made or deemed made by the Borrower
herein or by the Borrower (or any of its officers) in connection with this
Agreement shall prove to have been incorrect in any material respect when made
or deemed made; or
 
(c)           (i) The Borrower shall fail to perform or observe any term,
covenant or agreement contained in Section 5.01(d), (e) or (h)(iii), 5.02 or
5.03, or (ii) the Borrower shall fail to perform or observe any other term,
covenant or agreement contained in this Agreement on its part to be performed or
observed if such failure shall remain unremedied for 30 days after written
notice thereof shall have been given to the Borrower by the Agent or any Lender
Party; or
 
(d)           The Borrower or any of its Subsidiaries shall fail to pay any
principal of or premium or interest on any Debt that is outstanding in a
principal or notional amount of at least $50,000,000 in the aggregate (but
excluding Debt outstanding hereunder) of the Borrower or such Subsidiary (as the
case may be), when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Debt; or any other event shall
occur or condition shall exist under any agreement or instrument relating to any
such Debt and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Debt; or any such Debt shall be declared to be due and payable, or required
to be prepaid or redeemed (other than by a regularly scheduled required
prepayment or redemption), purchased or defeased, or an offer to prepay, redeem,
purchase or defease such Debt shall be required to be made, in each case prior
to the stated maturity thereof, provided, however, that, for purposes of this
Section 6.01(d), in the case of (x) Debt of any Person (other than the Borrower
or one of its Subsidiaries) which the Borrower or a Subsidiary has guaranteed
and (y) Debt of Persons (other than the Borrower or one of its Subsidiaries) the
payment of which is secured by a Lien on property of the Borrower or one of its
Subsidiaries, such Debt shall be deemed to have not been paid when due or to
have been declared to be due and payable only when the Borrower or its
Subsidiary, as the case may be, shall have failed to pay when due any amount
which it shall be obligated to pay with respect to such Debt; or
 
(e)           The Borrower or any of its Subsidiaries shall generally not pay
its debts as such debts become due, or shall admit in writing its inability to
pay its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Borrower or
any of its Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), either such proceeding shall remain undismissed or unstayed
for a period of 30 days, or any of the actions sought in such proceeding
(including, without limitation, the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or for any substantial part of its property) shall occur; or the Borrower or any
of its Subsidiaries shall take any corporate action to authorize any of the
actions set forth above in this subsection (e); or
 
(f)           Judgments or orders for the payment of money in excess of
$50,000,000 in the aggregate shall be rendered against and remain unpaid by the
Borrower or any of its Subsidiaries and enforcement proceedings shall have been
commenced by any creditor upon such judgment or order and there shall be any
period of 10 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; or
 
(g)           Any non-monetary judgment or order shall be rendered against the
Borrower or any of its Subsidiaries that is reasonably expected to have a
Material Adverse Effect, and enforcement proceedings shall have been commenced
by any Person upon such judgment or order and there shall be any period of 10
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; or
 
(h)           (i) Any Person or two or more Persons acting in concert shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934),
directly or indirectly, of Voting Stock of the Borrower (or other securities
convertible into such Voting Stock) representing 25% or more of the combined
voting power of all Voting Stock of the Borrower; or (ii) during any period of
up to 24 consecutive months, commencing before or after the date of this
Agreement, individuals who at the beginning of such 24-month period were
directors of the Borrower shall cease for any reason to constitute a majority of
the board of directors of the Borrower (except to the extent that individuals
who at the beginning of such 24-month period were replaced by individuals
(x) elected by 66-2/3% of the remaining members of the board of directors of the
Borrower or (y) nominated for election by a majority of the remaining members of
the board of directors of the Borrower and thereafter elected as directors by
the shareholders of the Borrower) ; or (iii) any Person or two or more Persons
acting in concert shall have acquired by contract or otherwise, or shall have
entered into a contract or arrangement that, upon consummation, will result in
its or their acquisition of the power to exercise, directly or indirectly, a
controlling influence over the management or policies of the Borrower; or
 
(i)           The Borrower or any of its ERISA Affiliates shall incur, or shall
be reasonably likely to incur liability in excess of $50,000,000 in the
aggregate as a result of one or more of the following:  (i) the occurrence of
any ERISA Event; (ii) the partial or complete withdrawal of the Borrower or any
of its ERISA Affiliates from a Multiemployer Plan; or (iii) the reorganization
or termination of a Multiemployer Plan;
 
then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Lender Party to make Advances (other than Letter of Credit
Advances by an Issuing Bank or a Lender pursuant to Section 2.04(c)) and of any
Issuing Bank to issue Letters of Credit to be terminated, whereupon the same
shall forthwith terminate, and (ii) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
Advances, all interest thereon and all other amounts payable under this
Agreement to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower; provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to the
Borrower under the Federal Bankruptcy Code, (A) the obligation of each Lender
Party to make Advances (other than Letter of Credit Advances by any Issuing Bank
or a Lender pursuant to Section 2.04(c)) and of the Issuing Banks to issue
Letters of Credit shall automatically be terminated and (B) the Advances, all
such interest and all such amounts shall automatically become and be due and
payable, without presentment, demand, protest or any notice of any kind, all of
which are hereby expressly waived by the Borrower.
 
SECTION 6.02.  Actions in Respect of the Letters of Credit upon Default.  If any
Event of Default shall have occurred and be continuing, the Agent may with the
consent, or shall at the request, of the Required Lenders, irrespective of
whether it is taking any of the actions described in Section 6.01 or otherwise,
make demand upon the Borrower to, and forthwith upon such demand the Borrower
will, (a) pay to the Agent on behalf of the Lender Parties in same day funds at
the Agent’s office designated in such demand, for deposit in the L/C Cash
Collateral Account, an amount equal to the aggregate Available Amount of all
Letters of Credit then outstanding (but only to the extent such Available Amount
has not already been Cash Collateralized) or (b) make such other arrangements in
respect of the outstanding Letters of Credit as shall be acceptable to the
Required Lenders.  If at any time the Agent determines that any funds held in
the L/C Cash Collateral Account are subject to any right or claim of any Person
other than the Agent and the Lender Parties or that the total amount of such
funds is less than the aggregate Available Amount of all Letters of Credit, the
Borrower will, forthwith upon demand by the Agent, pay to the Agent, as
additional funds to be deposited and held in the L/C Cash Collateral Account, an
amount equal to the excess of (a) such aggregate Available Amount over (b) the
total amount of funds, if any, then held in the L/C Cash Collateral Account that
the Agent determines to be free and clear of any such right and claim.  Upon the
drawing of any Letter of Credit, to the extent funds are on deposit in the L/C
Cash Collateral Account, such funds shall be applied to reimburse the Issuing
Banks to the extent permitted by applicable law.
 
ARTICLE VII
 
THE AGENT
 
SECTION 7.01.  Appointment and Authority.  Each of the Lender Parties hereby
irrevocably appoints Citibank to act on its behalf as the Agent hereunder and
under the Notes and authorizes the Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Agent by the terms hereof,
together with such actions and powers as are reasonably incidental thereto.  The
provisions of this Article are solely for the benefit of the Agent and the
Lender Parties, and the Borrower shall not have rights as a third-party
beneficiary of any of such provisions.  It is understood and agreed that the use
of the term “agent” herein or in any Note (or any other similar term) with
reference to the Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
 
SECTION 7.02.  Rights as a Lender.  The Person serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Lender Party as any
other Lender Party and may exercise the same as though it were not the Agent,
and the term “Lender Party” or “Lender Parties” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Agent hereunder in its individual capacity.  Such Person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for, and generally
engage in any kind of business with, the Borrower or any Subsidiary or other
Affiliate thereof as if such Person were not the Agent hereunder and without any
duty to account therefor to the Lender Parties.
 
SECTION 7.03.  Exculpatory Provisions.  (a) The Agent shall not have any duties
or obligations except those expressly set forth herein, and its duties hereunder
shall be administrative in nature.  Without limiting the generality of the
foregoing, the Agent:
 
(i)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
 
(ii)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby that the Agent is required to exercise as directed
in writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein); provided that the Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Agent to liability or that is contrary to this
Agreement or applicable law, including for the avoidance of doubt any action
that may be in violation of the automatic stay under any debtor relief law or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any debtor relief law; and
 
(iii)           shall not, except as expressly set forth herein, have any duty
to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity.
 
(b)           The Agent shall not be liable for any action taken or not taken by
it (i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 8.01 and 6.01), or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and nonappealable judgment.  The Agent shall be deemed not to have knowledge of
any Default unless and until notice describing such Default is given to the
Agent in writing by the Borrower or a Lender.
 
(c)           The Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article III or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Agent.
 
SECTION 7.04.  Reliance by Agent.  The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to the making of an Advance,
or the issuance, extension, renewal or increase of a Letter of Credit, that by
its terms must be fulfilled to the satisfaction of a Lender or an Issuing Bank,
the Agent may presume that such condition is satisfactory to such Lender or
Issuing Bank unless the Agent shall have received notice to the contrary from
such Lender or Issuing Bank prior to the making of such Advance or the issuance
of such Letter of Credit.  The Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
 
SECTION 7.05.  Indemnification.  (a)  Each Lender Party severally agrees to
indemnify the Agent (to the extent not reimbursed by the Borrower), ratably
according to the respective principal amounts of the Revolving Credit Advances
and Letter of Credit Advances owed to each of them (or if no Revolving Credit
Advances and Letter of Credit Advances are at the time outstanding, ratably
according to the respective amounts of their Commitments), from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against the Agent in
any way relating to or arising out of this Agreement or any action taken or
omitted by the Agent under this Agreement (collectively, the “Indemnified
Costs”); provided that no Lender Party shall be liable for any portion of the
Indemnified Costs resulting from the Agent’s gross negligence or willful
misconduct.  Without limitation of the foregoing, each Lender Party agrees to
reimburse the Agent promptly upon demand for its ratable share of any
out-of-pocket expenses (including reasonable counsel fees) incurred by the Agent
in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, to the extent that the Agent is not
reimbursed for such expenses by the Borrower.  In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Costs, this Section 7.05
applies whether any such investigation, litigation or proceeding is brought by
the Agent, any Lender Party or a third party.
 
(b)           Each Lender Party severally agrees to indemnify the Issuing Banks
(to the extent not promptly reimbursed by the Borrower) from and against such
Lender Party’s ratable share (determined as provided below) of any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against any such Issuing Bank in any way
relating to or arising out of this Agreement or any action taken or omitted by
such Issuing Bank hereunder or in connection herewith; provided, however, that
no Lender Party shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from such Issuing Bank’s gross negligence or
willful misconduct as found in a final, non-appealable judgment by a court of
competent jurisdiction.  Without limitation of the foregoing, each Lender Party
agrees to reimburse any such Issuing Bank promptly upon demand for its ratable
share of any costs and expenses (including, without limitation, fees and
expenses of counsel) payable by the Borrower under Section 8.04, to the extent
that such Issuing Bank is not promptly reimbursed for such costs and expenses by
the Borrower.
 
(c)           For purposes of this Section 7.05, the Lender Parties’ respective
ratable shares of any amount shall be determined, at any time, according to the
sum of (i) the aggregate principal amount of the Advances outstanding at such
time and owing to the respective Lender Parties, (ii) their respective Pro Rata
Shares of the aggregate Available Amount of all Letters of Credit outstanding at
such time and (iii) their respective Unused Commitments at such time; provided
that the aggregate principal amount of Letter of Credit Advances owing to the
Issuing Banks shall be considered to be owed to the Lenders ratably in
accordance with their respective Revolving Commitments.  The failure of any
Lender Party to reimburse the Agent or any such Issuing Bank, as the case may
be, promptly upon demand for its ratable share of any amount required to be paid
by the Lender Parties to such Agent or such Issuing Bank, as the case may be, as
provided herein shall not relieve any other Lender Party of its obligation
hereunder to reimburse such Agent or Issuing Bank, as the case may be, for its
ratable share of such amount, but no Lender Party shall be responsible for the
failure of any other Lender Party to reimburse the Agent or any such Issuing
Bank, as the case may be, for such other Lender Party’s ratable share of such
amount.  Without prejudice to the survival of any other agreement of any Lender
Party hereunder, the agreement and obligations of each Lender Party contained in
this Section 7.05 shall survive the payment in full of principal, interest and
all other amounts payable hereunder and under the Notes.
 
SECTION 7.06.  Delegation of Duties.  The Agent may perform any and all of its
duties and exercise its rights and powers hereunder by or through any one or
more sub-agents appointed by the Agent.  The Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Agent and any such sub-agent.  The Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non appealable judgment that
the Agent acted with gross negligence or willful misconduct in the selection of
such sub-agents.
 
SECTION 7.07.  Resignation of Agent.  (a) The Agent may at any time give notice
of its resignation to the Lender Parties and the Borrower.  Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, so long
as no Default has occurred and is continuing, with the consent of the Borrower
(which consent shall not be unreasonably withheld or delayed), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation (or such earlier day as shall be agreed by the Required
Lenders) (the “Resignation Effective Date”), then the retiring Agent may (but
shall not be obligated to), on behalf of the Lender Parties, appoint a successor
Agent meeting the qualifications set forth above.  Whether or not a successor
has been appointed, such resignation shall become effective in accordance with
such notice on the Resignation Effective Date.
 
(b)           If the Person serving as Agent is a Defaulting Lender pursuant to
clause (v) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Borrower and such
Person remove such Person as Agent and, so long as no Default has occurred and
is continuing, with the consent of the Borrower (which consent shall not be
unreasonably withheld or delayed), appoint a successor. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.


(c)           With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (1) the retiring or removed Agent shall be
discharged from its duties and obligations hereunder (except that in the case of
any Cash Collateral held by the Agent on behalf of the Lenders or the Issuing
Banks hereunder, the retiring or removed Agent shall continue to hold such Cash
Collateral until such time as a successor Agent is appointed) and (2) all
payments, communications and determinations provided to be made by, to or
through the Agent shall instead be made by or to each Lender and Issuing Bank
directly, until such time, if any, as the Required Lenders appoint a successor
Agent as provided for above.  Upon the acceptance of a successor’s appointment
as Agent hereunder, such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring or removed Agent,
and the retiring or removed Agent shall be discharged from all of its duties and
obligations hereunder.  The fees payable by the Borrower to a successor Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the retiring or removed Agent’s
resignation or removal hereunder, the provisions of this Article and Section
8.04 shall continue in effect for the benefit of such retiring or removed Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring or removed Agent
was acting as Agent.
 
(d)           Any resignation pursuant to this Section by a Person acting as
Agent shall, unless such Person shall notify the Borrower and the Lenders
otherwise, also act to relieve such Person and its Affiliates of any obligation
to advance or issue new, or extend existing, Letters of Credit where such
advance, issuance or extension is to occur on or after the effective date of
such resignation.  Upon the acceptance of a successor’s appointment as Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Bank, (ii) the
retiring Issuing Bank shall be discharged from all of its duties and obligations
hereunder and (iii) the successor Issuing Bank shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangement satisfactory to the retiring Issuing Bank
to effectively assume the obligations of the retiring Issuing Bank with respect
to such Letters of Credit.
 
SECTION 7.08.  Non-Reliance on Agent and Other Lenders.  Each Lender Party
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender Party also acknowledges that
it will, independently and without reliance upon the Agent or any other Lender
or any of their Related Parties and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement or any related
agreement or any document furnished hereunder or thereunder.
 
SECTION 7.09.  No Other Duties, etc.  Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers, Syndication Agents or
Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement, except in its capacity, as
applicable, as the Agent or a Lender hereunder.
 
ARTICLE VIII
 
MISCELLANEOUS
 
SECTION 8.01.  Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or the Notes, nor consent to any departure by the Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Required Lenders, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided,
however, that (a) no amendment, waiver or consent shall, unless in writing and
signed by all the Lenders, do any of the following:  (i) waive any of the
conditions specified in Section 3.01, (ii) change the definition of “Required
Lenders”, the percentage of the Commitments or of the aggregate unpaid principal
amount of the Advances, or the number of Lenders, that shall be required for the
Lenders or any of them to take any action hereunder or (iii) amend this
Section 8.01 and (b) no amendment, waiver or consent shall, unless in writing
and signed by each Lender directly affected thereby, do any of the
following:  (i) increase the Commitments of such Lender, (ii) reduce the
principal of, or rate of interest on, the Advances or any fees or other amounts
payable hereunder or (iii) postpone any date fixed for any payment of principal
of, or interest on, the Advances or any fees or other amounts payable hereunder;
and provided further that no amendment, waiver or consent shall, unless in
writing and signed by the Agent in addition to the Lenders required above to
take such action, affect the rights or duties of the Agent under this Agreement
or any Note; and provided further that no amendment, waiver or consent shall,
unless in writing and signed by the Issuing Banks in addition to the Lenders
required above to take such action, affect the rights or obligation of the
Issuing Banks under this Agreement.
 
SECTION 8.02.  Notices; Effectiveness; Electronic
Communication.  (a)                                                                                                                     Notices
Generally.  Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in paragraph (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile as follows:
 
(i)           if to the Borrower, to it at 100 Manpower Place, Milwaukee,
Wisconsin 53212, Attention:  Sherri Albinger, Vice President, Corporate
Controller and Treasurer (Facsimile No. 414-906-7875; Telephone No.
414-906-6626);
 
(ii)           if to the Agent, to Citibank at 1615 Brett Road, Building #3, New
Castle, Delaware 19720, Attention of Bank Loan Syndications (Facsimile No.
212-994-0961; Telephone No. 302-894-6160;
 
(iii)           if any Issuing Bank, to it at the address provided in writing to
the Agent and the Borrower at the time of its appointment as an Issuing Bank
hereunder;
 
(iv)           if to a Lender, to it at its address (or facsimile number) set
forth in its Administrative Questionnaire.
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
 
(b)           Electronic Communications.  Notices and other communications to
the Lender Parties hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Agent, provided that the foregoing shall not apply to
notices to any Lender Party pursuant to Article II if such Lender Party has
notified the Agent that it is incapable of receiving notices under such Article
by electronic communication.  The Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.
 
Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
(i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
 
(c)           Change of Address, etc.  Any party hereto may change its address
or facsimile number for notices and other communications hereunder by notice to
the other parties hereto.
 
(d)           Platform.
 
(i)           The Borrower agrees that the Agent may, but shall not be obligated
to, make the Communications (as defined below) available to the Lender Parties
by posting the Communications on Debt Domain, Intralinks, Syndtrak or a
substantially similar electronic transmission system (the “Platform”).
 
(ii)           The Platform is provided “as is” and “as available.”  The Agent
Parties (as defined below) do not warrant the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications.  No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or the
Platform.  In no event shall the Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower, any
Lender or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Agent’s transmission of Communications through the Platform
unless, and solely in the case of direct damages, such damages are found in a
final, non-appealable judgment by a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Agent
Party.  “Communications” means, collectively, any notice, demand, communication,
information, document or other material that the Borrower provides to the Agent
pursuant to this Agreement or the transactions contemplated herein which is
distributed to the Agent or any Lender Party by means of electronic
communications pursuant to this Section, including through the Platform.
 
SECTION 8.03.  No Waiver; Remedies.  No failure on the part of any Lender Party
or the Agent to exercise, and no delay in exercising, any right hereunder or
under any Note shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right.  The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.
 
SECTION 8.04.  Costs and Expenses.  (a)  The Borrower agrees to pay on demand
all costs and expenses of the Agent in connection with the preparation,
execution, delivery, administration, modification and amendment of this
Agreement, the Notes and the other documents to be delivered hereunder,
including, without limitation, (A) all due diligence, syndication (including
printing, distribution and bank meetings), transportation, computer,
duplication, appraisal, consultant, and audit expenses and (B) the reasonable
fees and expenses of counsel for the Agent with respect thereto and with respect
to advising the Agent as to its rights and responsibilities under this
Agreement.  The Borrower further agrees to pay on demand all costs and expenses
of the Agent and the Lender Parties, if any (including, without limitation,
reasonable counsel fees and expenses), in connection with the enforcement
(whether through negotiations, legal proceedings or otherwise) of this
Agreement, the Notes and the other documents to be delivered hereunder,
including, without limitation, reasonable fees and expenses of counsel for the
Agent and each Lender Party in connection with the enforcement of rights under
this Section 8.04(a).
 
(b)           The Borrower agrees to indemnify and hold harmless the Agent and
each Lender and each of their Affiliates and their officers, directors,
employees, agents and advisors (each, an “Indemnified Party”) from and against
any and all claims, damages, losses, liabilities and expenses (including,
without limitation, reasonable fees and expenses of counsel) incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of (including, without limitation, in
connection with any investigation, litigation or proceeding or preparation of a
defense in connection therewith) the Notes, this Agreement, any of the
transactions contemplated herein or the actual or proposed use of the proceeds
of the Advances, except to the extent such claim, damage, loss, liability or
expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct.  In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 8.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by the Borrower, its directors, equityholders or creditors
or an Indemnified Party or any other Person, whether or not any Indemnified
Party is otherwise a party thereto and whether or not the transactions
contemplated hereby are consummated.  The Borrower also agrees not to assert any
claim for special, indirect, consequential or punitive damages against the
Agent, any Lender Party, any of their Affiliates, or any of their respective
directors, officers, employees, attorneys and agents, on any theory of
liability, arising out of or otherwise relating to the Notes, this Agreement,
any of the transactions contemplated herein or the actual or proposed use of the
proceeds of the Advances.
 
(c)           If any payment of principal of, or Conversion of, any Eurocurrency
Rate Advance is made by the Borrower to or for the account of a Lender (i) other
than on the last day of the Interest Period for such Advance, as a result of a
payment or Conversion pursuant to Section 2.09, 2.11 or 2.13, acceleration of
the maturity of the Notes pursuant to Section 6.01 or for any other reason, or
by an Eligible Assignee to a Lender Party other than on the last day of the
Interest Period for such Advance upon an assignment of rights and obligations
under this Agreement pursuant to Section 8.07 as a result of a demand by the
Borrower pursuant to Section 2.21 or (ii) as a result of a payment or Conversion
pursuant to Section 2.09, 2.11 or 2.13, the Borrower shall, upon demand by such
Lender Party (with a copy of such demand to the Agent), pay to the Agent for the
account of such Lender Party any amounts required to compensate such Lender
Party for any additional losses, costs or expenses that it may reasonably incur
as a result of such payment or Conversion, including, without limitation, any
loss (including loss of anticipated profits), cost or expense incurred by reason
of the liquidation or reemployment of deposits or other funds acquired by any
Lender Party to fund or maintain such Advance.  If the amount of the Committed
Currency purchased by any Lender Party in the case of a Conversion or
redenomination of Advances in the case of Section 2.09 or 2.13 exceeds the sum
required to satisfy such Lender Party’s liability in respect of such Advances,
such Lender agrees to remit to the Company such excess.
 
(d)           Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
Sections 2.12, 2.15 and 8.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.
 
SECTION 8.05.  Right of Set-off.  If an Event of Default shall have occurred and
be continuing, each Lender Party, and each of their respective Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held, and other obligations (in whatever currency) at any time owing, by
such Lender Party or any such Affiliate, to or for the credit or the account of
the Borrower against any and all of the obligations of the Borrower now or
hereafter existing under this Agreement or any Note to such Lender Party or its
Affiliates, irrespective of whether or not such Lender Party or Affiliate shall
have made any demand under this Agreement or any Note and although such
obligations of the Borrower may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Lender Party different from the branch,
office or Affiliate holding such deposit or obligated on such indebtedness;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Agent for further application in accordance with the provisions of Section
2.20 and, pending such payment, shall be segregated by such Defaulting Lender
from its other funds and deemed held in trust for the benefit of the Agent and
the Lenders, and (y) the Defaulting Lender shall provide promptly to the Agent a
statement describing in reasonable detail the obligations owing to such
Defaulting Lender as to which it exercised such right of setoff.  The rights of
each Lender Party and its Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender Party or
its Affiliates may have.  Each Lender Party agrees to notify the Borrower and
the Agent promptly after any such setoff and application; provided that the
failure to give such notice shall not affect the validity of such setoff and
application.
 
SECTION 8.06.  Binding Effect.  This Agreement shall become effective when it
shall have been executed by the Borrower and the Agent and when the Agent shall
have been notified by each Initial Lender that such Initial Lender has executed
it and upon satisfaction of the conditions precedent set forth in Section 3.01
and thereafter shall be binding upon and inure to the benefit of the Borrower,
the Agent and each Lender and their respective successors and assigns, except
that the Borrower shall not have the right to assign its rights hereunder or any
interest herein without the prior written consent of all of the Lenders (and any
other attempted assignment or transfer by the Borrower shall be null and void).
 
SECTION 8.07.  Assignments and Participations.  (a)  Successors and Assigns
Generally.  The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Lender Party may assign or otherwise transfer
any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any Lender Party hereto shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
paragraph (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Agent and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
 
(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Advances at the
time owing to it); provided any such assignment shall be subject to the
following conditions:
 
(i)           Minimum Amounts.
 
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Advances at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and
 
(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Advances of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, unless each of the Agent and, so long
as no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed).
 
(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advances or the Commitment
assigned.
 
(iii)           Required Consents.  No consent shall be required for any
assignment except to the extent required by paragraph (b)(i)(B) of this Section
and, in addition:
 
(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Agent within five Business Days after having
received prior written notice thereof;
 
(B) the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of any Commitments if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender, and
 
(C) the consent of each Issuing Bank shall be required for any assignment in
respect of the Revolving Credit Commitments.
 
(iv)           Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500; provided that the Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment. The assignee, if it is not a Lender, shall deliver to the
Agent an Administrative Questionnaire.
 
(v)           No Assignment to Certain Persons.  No such assignment shall be
made to (A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).
 
(vi)           No Assignment to Natural Persons.  No such assignment shall be
made to a natural Person.
 
(vii)           Certain Additional Payments.  In connection with any assignment
of rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations, or other compensating actions, including funding, with the
consent of the Borrower and the Agent, the applicable pro rata share of Advances
previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Agent, each Issuing Bank and each other Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full pro rata
share of all Advances in accordance with its Commitment.  Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
 
Subject to acceptance and recording thereof by the Agent pursuant to paragraph
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.12 and 8.04 with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided, that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.
 
(c)           Register.  The Agent, acting solely for this purpose as an agent
of the Borrower, shall maintain at one of its offices in the United States a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Advances owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this
Agreement.  The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.
 
(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Agent, sell participations to any Person
(other than a natural Person or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Advances owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (iii) the Borrower, the Agent, the Issuing Banks and
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 8.04(c) with respect to any payments made by such Lender to its
Participant(s).
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clause (a) of the first
proviso of Section 8.01 that affects such Participant.  The Borrower agrees that
each Participant shall be entitled to the benefits of Sections 2.12 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant agrees
to be subject to the provisions of Section 2.21 as if it were an assignee under
paragraph (b) of this Section.  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 8.05 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.14 as
though it were a Lender.
 
(e)  Limitations upon Participant Rights.  A Participant shall not be entitled
to receive any greater payment under Sections 2.12 and 2.15 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent.  A Participant
that is organized under the laws of a jurisdiction outside of the United States
shall not be entitled to the benefits of Section 2.15 unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.15(e) as
though it were a Lender.
 
(f)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any other central bank having
jurisdiction over such Lender; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.
 
(j)           The Issuing Bank may assign to an Eligible Assignee its rights and
obligations or any portion of the undrawn Letter of Credit Commitment at any
time; provided, however, that  (i) the amount of the Letter of Credit Commitment
of the assigning Issuing Bank being assigned pursuant to each such assignment
(determined as of the date of the Assignment and Assumption with respect to such
assignment) shall in no event be less than $1,000,000 or an integral multiple of
$1,000,000 in excess thereof, and (ii) the parties to each such assignment shall
execute and deliver to the Agent, for its acceptance and recording in the
Register, an Assignment and Assumption, together with a processing and
recordation fee of $3,500.
 
(k)           Notwithstanding any other provision set forth in this Agreement,
any Lender Party may at any time create a security interest in all or any
portion of its rights under this Agreement including in favor of any Federal
Reserve Bank in accordance with Regulation A of the Board of Governors of the
Federal Reserve System.
 
SECTION 8.08.  Confidentiality.  Each of the Agent and the Lender Parties agree
to maintain the confidentiality of the Confidential Information, except that
Confidential Information may be disclosed (a) to its Affiliates and to its
Related Parties (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Confidential
Information and instructed to keep such Confidential Information confidential);
(b) to the extent required or requested by any regulatory authority purporting
to have jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners); (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process; (d) to any other party hereto; (e) in
connection with the exercise of any remedies hereunder or under any Note or any
action or proceeding relating to this Agreement or any Note or the enforcement
of rights hereunder or thereunder; (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement, (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments hereunder or (iii) to any credit
insurance provider relating to the Borrower and its obligations hereunder; (g)
on a confidential basis to (i) any rating agency in connection with rating the
Borrower or its Subsidiaries or the transactions contemplated by this Agreement
or (ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to this Agreement; or (h)
with the consent of the Borrower.
 
SECTION 8.09.  Governing Law.  This Agreement and the Notes and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any Note
and the transactions contemplated hereby and thereby shall be governed by, and
construed in accordance with, the law of the State of New York.
 
SECTION 8.10.  Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.  Delivery of
an executed counterpart of a signature page to this Agreement by telecopier
shall be effective as delivery of a manually executed counterpart of this
Agreement.
 
SECTION 8.11.  Judgment.  (a)  If for the purposes of obtaining judgment in any
court it is necessary to convert a sum due hereunder in Dollars into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase Dollars with
such other currency at Citibank’s principal office in London at 11:00 A.M.
(London time) on the Business Day preceding that on which final judgment is
given.
 
(b)           If for the purposes of obtaining judgment in any court it is
necessary to convert a sum due hereunder in a Committed Currency into Dollars,
the parties agree to the fullest extent that they may effectively do so, that
the rate of exchange used shall be that at which in accordance with normal
banking procedures the Agent could purchase such Committed Currency with Dollars
at Citibank’s principal office in London at 11:00 A.M. (London time) on the
Business Day preceding that on which final judgment is given.
 
(c)           The obligation of the Borrower in respect of any sum due from it
in any currency (the “Primary Currency”) to any Lender Party or the Agent
hereunder shall, notwithstanding any judgment in any other currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender Party or the Agent (as the case may be), of any sum adjudged to be so due
in such other currency, such Lender Party or the Agent (as the case may be) may
in accordance with normal banking procedures purchase the applicable Primary
Currency with such other currency; if the amount of the applicable Primary
Currency so purchased is less than such sum due to such Lender Party or the
Agent (as the case may be) in the applicable Primary Currency, the Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify such Lender Party or the Agent (as the case may be) against such loss,
and if the amount of the applicable Primary Currency so purchased exceeds such
sum due to any Lender Party or the Agent (as the case may be) in the applicable
Primary Currency, such Lender Party or the Agent (as the case may be) agrees to
remit to the Borrower such excess.
 
SECTION 8.12.  Jurisdiction, Etc.  (a)  The Borrower irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Agent, any Lender Party or any
Related Party of the foregoing in any way relating to this Agreement or any Note
or the transactions relating hereto or thereto, in any forum other than the
courts of the State of New York sitting in New York County, and of the United
States District Court for the Southern District of New York, and any appellate
court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable law, in such federal court.  Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.  Nothing in this Agreement or in any Note shall
affect any right that the Agent or any Lender Party or may otherwise have to
bring any action or proceeding relating to this Agreement or any Note against
the Borrower or its properties in the courts of any jurisdiction.
 
(b)           Waiver of Venue.  The Borrower irrevocably and unconditionally
waives, to the fullest extent permitted by applicable law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement or any Note in any court referred
to in paragraph (a) of this Section.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
 
SECTION 8.13.  Substitution of Currency.  If a change in any Committed Currency
occurs pursuant to any applicable law, rule or regulation of any governmental,
monetary or multi-national authority, this Agreement (including, without
limitation, the definition of Eurocurrency Rate) will be amended to the extent
determined by the Agent (acting reasonably and in consultation with the
Borrower) to be necessary to reflect the change in currency and to put the
Lender Parties and the Borrower in the same position, so far as possible, that
they would have been in if no change in such Committed Currency had occurred.
 
SECTION 8.14.  No Liability of the Issuing Banks.  The Borrower assumes all
risks of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit.  Neither an Issuing
Bank nor any of its officers or directors shall be liable or responsible
for:  (a) the use that may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith; (b) the
validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by such Issuing Bank
against presentation of documents that do not comply with the terms of a Letter
of Credit, including failure of any documents to bear any reference or adequate
reference to the Letter of Credit; or (d) any other circumstances whatsoever in
making or failing to make payment under any Letter of Credit, except that the
Borrower shall have a claim against such Issuing Bank, and such Issuing Bank
shall be liable to the Borrower, to the extent of any direct, but not
consequential, damages suffered by the Borrower that the Borrower proves were
caused by (i) such Issuing Bank’s willful misconduct or gross negligence as
determined in a final, non-appealable judgment by a court of competent
jurisdiction in determining whether documents presented under any Letter of
Credit comply with the terms of the Letter of Credit or (ii) such Issuing Bank’s
willful failure to make lawful payment under a Letter of Credit after the
presentation to it of a draft and certificates strictly complying with the terms
and conditions of the Letter of Credit.  In furtherance and not in limitation of
the foregoing, such Issuing Bank may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary.
 
SECTION 8.15.  Patriot Act.  Each Lender hereby notifies each Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies each borrower, guarantor or
grantor (the “Loan Parties”), which information includes the name and address of
each Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the Act.
 
SECTION 8.13.  No Fiduciary Duty.  The Borrower acknowledges that the Lender
Parties have no fiduciary relationship with, or fiduciary duty to, the Borrower
arising out of or in connection with this Agreement, and the relationship
between each Lender Party and the Borrower is solely that of creditor and
debtor.  This Agreement does not create a joint venture among the parties
hereto.
 


 

 - ManpowerGroup  Five Year Credit Agreement
NYDOCS03/975898.3
 
 

--------------------------------------------------------------------------------

 

SECTION 8.16.  Waiver of Jury Trial.  Each of the Borrower, the Agent and the
Lender Parties hereby irrevocably waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in any legal proceeding
directly or indirectly arising out of or relating to this Agreement or any Note
or the transactions contemplated hereby (whether based on contract, tort or any
other theory).  Each party hereto (a) certifies that no representative, agent or
attorney of any other Person has represented, expressly or otherwise, that such
other Person would not, in the event of litigation, seek to enforce the
foregoing waiver and (b) acknowledges that it and the other parties hereto have
been induced to enter into this Agreement by, among other things, the mutual
waivers and certifications in this section.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 
MANPOWERGROUP INC.
 
By           
 
Title:
Vice President, Corporate Controller and Treasurer

 
CITIBANK, N.A., as Agent, as Issuing Bank and as Lender
 
By           
Name:
Title:
 
Syndication Agent
 
BNP PARIBAS, as Lender
 
By           
Name:
Title:
 
By           
Name:
Title:
 
Documentation Agents
 
JPMORGAN CHASE BANK, N.A., as Issuing Bank and as Lender
 
By           
Name:
Title:
 

 - ManpowerGroup  Five Year Credit Agreement
NYDOCS03/975898.3
 
 

--------------------------------------------------------------------------------

 

BARCLAYS BANK PLC, as Lender
 
By           
Name:
Title:
 
RBS CITIZENS, N.A. , as Lender
 
By           
Name:
Title:
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. , as Lender
 
By           
Name:
Title:
 
U.S. BANK NATIONAL ASSOCIATION, as Lender
 
By           
Name:
Title:
 
UNICREDIT BANK AG, NEW YORK BRANCH, as Lender
 
By           
Name:
Title:
 
By           
Name:
Title:
 
Lenders
 
BMO HARRIS BANK N.A. , as Lender
 
By           
Name:
Title:
 
By           
Name:
Title:
 

 - ManpowerGroup Five Year Credit Agreement
NYDOCS03/975898.4
 
 

--------------------------------------------------------------------------------

 

ING BANK N.V., DUBLIN BRANCH, as Lender
 
By           
Name:
Title:
 
SUMITOMO MITSUI BANKING CORPORATION
 
By           
Name:
Title:
 
SOCIETE GENERALE, PARIS ETOILE ENTREPRISES, as Lender
 
By           
Name:
Title:
 
NORDEA BANK FINLAND PLC, as Lender
 
By           
Name:
Title:
 
By           
Name:
Title:
 



 - ManpowerGroup Five Year Credit Agreement
NYDOCS03/975898.4
 
 

--------------------------------------------------------------------------------

 

SCHEDULE I
MANPOWERGROUP INC.
AMENDED AND RESTATED FIVE YEAR CREDIT AGREEMENT
APPLICABLE LENDING OFFICES
 
Name of Initial Lender
Revolving Credit Commitment
Letter of Credit Commitment
Citibank, N.A.
$70,000,000
$75,000,000
BNP Paribas
$70,000,000
 
JPMorgan Chase Bank, N.A.
$70,000,000
$75,000,000
Barclays Bank PLC
$46,000,000
 
RBS Citizens, N.A.
$46,000,000
 
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$46,000,000
 
U.S. Bank National Association
$46,000,000
 
UniCredit Bank AG, New York Branch
$46,000,000
 
BMO Harris Bank N.A.
$35,000,000
 
ING Bank N.V., Dublin Branch
$35,000,000
 
Sumitomo Mitsui Banking Corporation
$35,000,000
 
Societe Generale, Paris Etoile Entreprises
$30,000,000
 
Nordea Bank Finland plc
$25,000,000
       
Total:
$600,000,000
$150,000,000




 - ManpowerGroup  Five Year Credit Agreement
NYDOCS03/975898.3
 
 

--------------------------------------------------------------------------------

 

Schedule 2.04(f)


Letters of Credit
September 30, 2013


None





 - ManpowerGroup  Five Year Credit Agreement
NYDOCS03/975898.3
 
 

--------------------------------------------------------------------------------

 

Schedule 5.02(a)


Liens




Liens otherwise permitted by Section 5.02(a), including financing statements
covering leased assets or purchase money security interests.
 


 


 

 - ManpowerGroup  Five Year Credit Agreement
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A - FORM OF
REVOLVING CREDIT
PROMISSORY NOTE
 
U.S.$_______________                                                                                     Dated:  _______________,
200_
 
FOR VALUE RECEIVED, the undersigned, MANPOWERGROUP INC., a Wisconsin corporation
(the “Borrower”), HEREBY PROMISES TO PAY to the order of
_________________________ (the “Lender”) for the account of its Applicable
Lending Office on the Termination Date (each as defined in the Credit Agreement
referred to below) the principal sum of U.S.$[amount of the Lender’s Commitment
in figures] or, if less, the aggregate principal amount of the Revolving Credit
Advances made by the Lender to the Borrower pursuant to the Amended and Restated
Five Year Credit Agreement dated as of October 15, 2013 among the Borrower, the
Lender and certain other lenders parties thereto, and Citibank, N.A. as Agent
for the Lender and such other lenders (as amended or modified from time to time,
the “Credit Agreement”; the terms defined therein being used herein as therein
defined) outstanding on the Termination Date.
 
The Borrower promises to pay interest on the unpaid principal amount of
each  Revolving Credit Advance from the date of such Revolving Credit Advance
until such principal amount is paid in full, at such interest rates, and payable
at such times, as are specified in the Credit Agreement.
 
Both principal and interest in respect of each Revolving Credit Advance (i) in
Dollars are payable in lawful money of the United States of America to the Agent
at its account maintained at 388 Greenwich Street, New York, New York 10013, in
same day funds and (ii) in any Committed Currency are payable in such currency
at the applicable Payment Office in same day funds.  Each Revolving Credit
Advance owing to the Lender by the Borrower pursuant to the Credit Agreement,
and all payments made on account of principal thereof, shall be recorded by the
Lender and, prior to any transfer hereof, endorsed on the grid attached hereto
which is part of this Promissory Note.
 
This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement.  The Credit Agreement, among other things,
(i) provides for the making of Revolving Credit Advances by the Lender to the
Borrower from time to time in an aggregate amount not to exceed at any time
outstanding the Dollar amount first above mentioned, the indebtedness of the
Borrower resulting from each such Revolving Credit Advance being evidenced by
this Promissory Note, (ii) contains provisions for determining the Dollar
Equivalent of Revolving Credit Advances denominated in Committed Currencies and
(iii) contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events and also for prepayments on account of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified.
 
MANPOWERGROUP INC.
 
By __________________________
`                Title:

 - ManpowerGroup  Five Year Credit Agreement
 
 

--------------------------------------------------------------------------------

 

ADVANCES AND PAYMENTS OF PRINCIPAL






 
Date
 
Amount of
Advance
Amount of
Principal Paid
or Prepaid
 
Unpaid Principal
Balance
 
Notation
Made By
                                                                               
                                                                               
                                                                               
         




 - ManpowerGroup Five Year Credit Agreement
NYDOCS03/975898.4
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B - FORM OF NOTICE OF
BORROWING
Citibank, N.A., as Agent
  for the Lender Parties party
  to the Credit Agreement
  referred to below
  1615 Brett Road, Building #3
  New Castle, Delaware 19720
[Date]
 
Attention: Bank Loan Syndications Department
 
Ladies and Gentlemen:
 
The undersigned, ManpowerGroup Inc., refers to the Amended and Restated Five
Year Credit Agreement, dated as of October 15, 2013 (as amended or modified from
time to time, the “Credit Agreement”, the terms defined therein being used
herein as therein defined), among the undersigned, certain Lender Parties
thereto and  Citibank, N.A., as Agent for said Lenders, and hereby gives you
notice, irrevocably, pursuant to Section 2.02 of the Credit Agreement that the
undersigned hereby requests a Borrowing under the Credit Agreement, and in that
connection sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required by Section 2.02(a) of the Credit Agreement:
 
(i)           The Business Day of the Proposed Borrowing is _______________,
200_.
 
(ii)           The Type of Advances comprising the Proposed Borrowing is [Base
Rate Advances] [Eurocurrency Rate Advances].
 
(iii)           The aggregate amount of the Proposed Borrowing is
[$_______________][for a Borrowing in a Committed Currency, list currency and
amount of Borrowing].
 
[(iv)           The initial Interest Period for each Eurocurrency Rate Advance
made as part of the Proposed Borrowing is _____ month[s].]
 
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:
 
(A)           the representations and warranties contained in Section 4.01 of
the Credit Agreement (except the representations set forth in the last sentence
of subsection (e) thereof and in subsection (f)(i) thereof) are correct, before
and after giving effect to the Proposed Borrowing and to the application of the
proceeds therefrom, as though made on and as of such date; and
 

 - ManpowerGroup  Five Year Credit Agreement
 
 

--------------------------------------------------------------------------------

 

(B)           no event has occurred and is continuing, or would result from such
Proposed Borrowing or from the application of the proceeds therefrom, that
constitutes a Default.
 
Very truly yours,
 
MANPOWERGROUP INC.
 
By __________________________
      Title:.

 - ManpowerGroup Five Year Credit Agreement
NYDOCS03/975898.4
 
 

--------------------------------------------------------------------------------

 




CUSIP Number:___________________

EXHIBIT C - FORM OF
ASSIGNMENT AND ASSUMPTION
 
Assignment and Assumption


 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]11 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]12 Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]13 hereunder are several and not
joint.]14  Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”).  Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.


1.           Assignor[s]:                                ________________________________


 
 
______________________________

 
 
[Assignor [is] [is not] a Defaulting Lender]



2.
Assignee[s]:
 
______________________________



 
 
______________________________

 
 
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]



3.
Borrower(s):
 ManpowerGroup Inc.



4.
Administrative Agent:
 
Citibank, N.A., as the administrative agent under the Credit Agreement



5.
Credit Agreement:
 
The $600,000,000 Amended and Restated Five Year Credit Agreement dated as of
October 15, 2013 among ManpowerGroup Inc., the Lenders parties thereto,
Citibank, N.A., as Administrative Agent, and the other agents parties thereto]



6.
Assigned Interest[s]:
 



Assignor[s]15
Assignee[s]16
Facility Assigned17
Aggregate Amount of Commitment /Advances for all Lenders18
Amount of Commitment /Advances Assigned8
Percentage Assigned of Commitment/
Advances19
CUSIP Number
     
$
$
%
       
$
$
%
       
$
$
%
 



[7.           Trade Date:                                ______________]20


[Page break]



--------------------------------------------------------------------------------

 
 
11 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

 
 
 
12 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

 
 
 
13 Select as appropriate.

 
 
 
14 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 
 
15 List each Assignor, as appropriate.
 
16 List each Assignee, as appropriate.
 
17 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Credit Commitment,” “Term Loan Commitment,” etc.)
 
18 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
 
19 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
 
 
20 To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

 
 

--------------------------------------------------------------------------------

 
--
 







Effective Date:   _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR[S]21
 
[NAME OF ASSIGNOR]





By:______________________________
   Title:


 
[NAME OF ASSIGNOR]





By:______________________________
   Title:


ASSIGNEE[S]22
[NAME OF ASSIGNEE]




By:______________________________
   Title:




[NAME OF ASSIGNEE]




By:______________________________
   Title:


[Consented to and]23 Accepted:


[NAME OF ADMINISTRATIVE AGENT], as
  Administrative Agent




By: _________________________________
  Title:


[Consented to:]24


[NAME OF RELEVANT PARTY]




By: ________________________________
  Title:



--------------------------------------------------------------------------------

 
 
21 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

 
 
 
22 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

 
 
 
23 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 
 
 
24 To be added only if the consent of the Borrower and/or other parties (e.g.
Issuing Bank) is required by the terms of the Credit Agreement.

 

 
 

--------------------------------------------------------------------------------

 
--
 

ANNEX 1


MANPOWERGROUP INC. Amended and Restated Five Year Credit Agreement


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


                      1.           Representations and Warranties.


                      1.1           Assignor[s].  [The][Each] Assignor (a)
represents and warrants that (i) it is the legal and beneficial owner of
[the][the relevant] Assigned Interest, (ii) [the][such] Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Credit Agreement or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of the Credit Agreement, or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under the Credit Agreement.


                      1.2.           Assignee[s].  [The][Each] Assignee (a)
represents and warrants that (i) it has full power and authority, and has taken
all action necessary, to execute and deliver this Assignment and Assumption and
to consummate the transactions contemplated hereby and to become a Lender under
the Credit Agreement, (ii) it meets all the requirements to be an assignee under
Section 8.07(b)(iii), (v) and (vi) of the Credit Agreement (subject to such
consents, if any, as may be required under Section 8.07(b)(iii) of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.01(h) thereof, as applicable, and such other documents and information
as it deems appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase [the][such] Assigned
Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is organized under the laws of a
jurisdiction outside of the United States, attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, [the][any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement, and (ii) it will perform in accordance with their terms
all of the obligations which by the terms of the Credit Agreement are required
to be performed by it as a Lender.


                      2.           Payments.  From and after the Effective Date,
the Administrative Agent shall make all payments in respect of [the][each]
Assigned Interest (including payments of principal, interest, fees and other
amounts) to [the][the relevant] Assignee whether such amounts have accrued prior
to, on or after the Effective Date.  The Assignor[s] and the Assignee[s] shall
make all appropriate adjustments in payments by the Administrative Agent for
periods prior to the Effective Date or with respect to the making of this
assignment directly between themselves.  Notwithstanding the foregoing, the
Administrative Agent shall make all payments of interest, fees or other amounts
paid or payable in kind from and after the Effective Date to [the][the relevant]
Assignee.


                      3.           General Provisions.  This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and
Assumption.  This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York.

 
 

--------------------------------------------------------------------------------

 
--
 

EXHIBIT D - FORM OF
OPINION OF COUNSEL
FOR THE BORROWER
 
[Effective Date]
 
To:           Each of the parties to the Amended and Restated Five Year
Credit Agreement dated as of
October 15, 2013 (the “Credit Agreement”)
by and among ManpowerGroup Inc., the banks,
financial institutions and other institutional lenders
listed on the signature                                           pages thereof
as lenders (the “Initial Lenders”),
the banks listed on the signature pages thereof as issuing banks (the “Initial
Issuing Banks”, and together with the Initial Lenders, the “Initial Lender
Parties”)
and Citibank, N.A., as agent for the Lender Parties (the “Agent”).


Dear Ladies and Gentlemen:


We have acted as counsel for ManpowerGroup Inc. (the “Borrower”) in connection
with the execution and delivery by the Borrower of the Credit Agreement and the
Notes dated October 15, 2013 executed by Borrower in favor of each Lender which
has requested a Note.
 
This opinion is provided to you at the request of the Borrower pursuant to
Section 3.01(h)(iv) of the Credit Agreement.  The Credit Agreement, together
with the Notes, are sometimes referred to herein collectively as the
“Transaction Documents.”  Except as otherwise indicated herein, capitalized
terms in this opinion are used as defined in the Credit Agreement.
 
As counsel for the Borrower, we have examined:
 
(1)  
The Transaction Documents.

 
(2)  
The documents furnished by the Borrower pursuant to Article III of the Credit
Agreement.

 
(3)  
The Amended and Restated Articles of Incorporation of the Borrower and all
amendments thereto.

 
(4)  
The Amended and Restated By-Laws of the Borrower and all amendments thereto.

 
(5)  
A certificate of existence from the Department of Financial Institutions of
Wisconsin, dated October 11, 2013, attesting to the continued corporate
existence and status of the Borrower in that state (the “Status Certificate”).

 
We have also examined the originals, or copies certified to our satisfaction, of
such other corporate records of the Borrower, and certificates of officers of
the Borrower, as we have deemed necessary as a basis for the opinions
hereinafter expressed.  We have not undertaken independently to verify the
information contained in any such materials, and we have assumed the
authenticity of all materials submitted to us as originals and the conformity to
authenticated original materials of all materials submitted to us as certified
or conformed or as photocopies.
 
In connection with the rendering of this opinion, we have, with your permission,
assumed, without investigation, verification or inquiry:
 
a.           That the Agent and the Lenders (the Agent and the Lenders are
hereinafter collectively referred to as the “Banks”) are each a corporation or
association duly incorporated or organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation or organization;
 
b.           That each of the Banks has the necessary power, authority and right
to enter into, execute and deliver, and to perform, observe and be bound by its
obligations under the Transaction Documents; that the transactions therein
contemplated have been duly authorized by the Banks and that the Transaction
Documents constitute the valid and binding obligations of the Banks;
 
c.           That the Transaction Documents have been duly executed and
delivered by the Banks;
 
d.           That there are no oral or written agreements or understandings or
course of prior dealing among the parties that would limit, expand or otherwise
modify the respective rights and obligations of the parties, as set forth in the
Transaction Documents, or that would have an effect on the opinions expressed
herein; all material terms and conditions of the relevant transaction and the
relationship among the Borrower and the Banks for purposes of the relevant
transaction are correctly and completely reflected in the Transaction Documents
and there has been no waiver of any of the provisions of the Transaction
Documents by actions or conduct of the parties or otherwise; and
 
e.           That all natural persons who are signatories to the Transaction
Documents were legally competent at the time of execution; all signatures on the
Transaction Documents and other documents reviewed by us are genuine, accurate
and complete, each such document that is original is authentic and each such
document that is a copy is accurate and complete and conforms to an authentic
original.
 
Based upon the foregoing, but subject to the assumptions, qualifications and
limitations contained herein, we render to you our opinion as follows:
 
1.           The Borrower is a corporation validly existing under the laws of
the State of Wisconsin and, based solely on the Status Certificate, is in active
status, meaning that as of October 11, 2013, it has filed its most recent
required annual report and has not filed Articles of Dissolution with the
Department of Financial Institutions of the State of Wisconsin.
 
2.           The execution, delivery and performance by the Borrower of the
Transaction Documents are within the Borrower’s corporate powers, have been duly
authorized by all necessary corporate action by the Borrower and do not require
any further approval of its shareholders or directors.
 
3.           The Transaction Documents are the legal, valid and binding
obligations of the Borrower, enforceable against it in accordance with their
respective terms.
 
4.           The execution and delivery of, and performance by the Borrower of
its obligations under the Transaction Documents do not:  (a) constitute a breach
or violation of the Amended and Restated Articles of Incorporation or Amended
and Restated By-Laws of the Borrower or any amendments thereto which are
effective as of the date of this opinion; (b) as to payment obligations
(including those arising upon acceleration) only, result in a violation of any
applicable law, statute or regulation of the United States or the State of
Wisconsin; (c) result in a violation of any judgment, order, writ, injunction,
decree, determination or award of which we have knowledge; (d) constitute an
event of default under or result in a breach or violation of any instrument to
which the Borrower is a party that is listed as a material agreement in the
Officer’s Certificate attached hereto (a “Material Contract”), or (e) result in
the creation of any lien, charge or encumbrance on any property or assets of the
Borrower pursuant to a Material Contract.
 
5.           No authorization, consent, approval or other action by, and no
notice to or filing with any governmental authority or regulatory body is
required to be obtained or made by the Borrower to authorize, or is required in
connection with the execution and delivery or performance of its respective
payment obligations under the Transaction Documents, except (a) such as have
been duly obtained or made and are in full force and effect; and (b) such as may
be required by orders, decrees, and the like that are specifically applicable to
the Borrower and of which we have no knowledge.
 
6.           To our knowledge, the Borrower is not a party to any litigation or
administrative proceeding which relates to the execution, delivery or
performance of the Transaction Documents.
 
7.           Although there is no controlling precedent on point, assuming that
(i) the State of New York has a substantial relationship to the parties and the
transaction contemplated by the Transaction Documents, (ii) there is a
reasonable basis for the parties' choice of law and (iii) the application of New
York law would not be contrary to important public policies of the state whose
law would be applicable if the parties' choice of law provision were
disregarded, we believe the courts of the State of Wisconsin would enforce the
provisions of the Transaction Documents stipulating that the validity,
construction and enforceability thereof will be governed by the laws of the
State of New York.
 
All of our foregoing opinions are, however, further subject to the following
assumptions and qualifications.
 
A.           Our enforceability opinion is limited by:
 
(i)           Applicable bankruptcy, receivership, reorganization, insolvency,
moratorium, fraudulent conveyance or transfer, and other laws and judicially
developed doctrines related thereto now or hereafter in effect relating to or
affecting creditors’ rights and remedies generally;
 
(ii)           General principles of equity, regardless of whether such
enforcement is considered in a proceeding in equity or at law, and by the
availability of specific performance, injunctive relief and other equitable
remedies;
 
(iii)           The possibility that certain rights, remedies, indemnities,
exculpation provisions, waivers and other provisions of the Transaction
Documents may not be enforceable; nevertheless, such unenforceability will not
render the Transaction Documents invalid as a whole or preclude: (a) judicial
enforcement of the obligation of the Borrower to repay the principal, together
with interest thereon (to the extent not deemed a penalty), as provided in the
Transaction Documents; or (b) acceleration of the obligation of Borrower to
repay such principal, together with such interest, upon a material default in a
material provision of the Transaction Documents; and
 
(iv)           The requirement that the enforcing party act in a commercially
reasonable manner and in good faith in exercising its rights under the
Transaction Documents.
 
B.           Wherever we indicate that our opinion is based on our knowledge or
the like, our opinion is, with your permission, based solely on (i) the
representations and warranties of the Borrower set forth in the Transaction
Documents; (ii) the current conscious awareness of facts or other information of
the attorneys currently with this firm who have represented the Borrower in
connection with the transactions contemplated in the Transaction Documents and
of any other attorneys presently in our firm whom we have determined are likely,
in the course of representing the Borrower or its Subsidiaries, to have
knowledge of the matters covered by this opinion; and (iii) the Officer’s
Certificate attached hereto.
 
C.           We have not examined the records of the Banks or the Borrower, or
any court or any public, quasi-public, private or other office in any
jurisdiction, or the files of our firm, and our opinion is subject to matters
that an examination of such records would reveal.
 
Our opinion is limited to the laws of the United States and the laws of the
State of Wisconsin in effect on the date hereof as they presently apply, and we
express no opinion herein as to the laws of any other jurisdiction.  The Credit
Agreement provides that it is to be governed by and construed in accordance with
the laws of the State of New York.  We do not purport to be experts on, or
generally familiar with or qualified to express legal conclusions based upon the
laws of New York, and we express no opinion as to the laws thereof.  In giving
this opinion, we have assumed that the provisions of the Transaction Documents
comply with New York law.  Assuming that the Transaction Documents were governed
by the internal laws of Wisconsin (without regard to choice of law principles
thereunder), our opinion is as set forth herein.


We express no opinion as to (i) Section 2.16 of the Credit Agreement insofar as
it provides that any Lender purchasing a participation from another Lender
pursuant thereto may exercise set-off or similar rights with respect to such
participation, and (ii) the effect of the law of any jurisdiction other than the
State of Wisconsin wherein any Lender may be located or wherein enforcement of
the Credit Agreement or the Notes may be sought that limits the rate of interest
legally chargeable or collectible.


This opinion is given as of the date hereof, it is intended to apply only to
those facts and circumstances which exist as of the date hereof, and we assume
no obligation or responsibility to update or supplement this opinion to reflect
any facts or circumstances which may hereafter come to our attention, any
changes in laws which may hereafter occur, or to inform the addressees of any
change in circumstances occurring after the date of this opinion which would
alter the opinion rendered herein.


This opinion is limited to the matters set forth herein, and no opinion may be
inferred or is implied beyond the matters expressly contained herein.  This
opinion is solely for the purposes of providing information and assistance to
you in connection with the Transaction Documents.  It is not intended to be
quoted or otherwise referred to, nor is it to be filed with or furnished to or
relied upon, by any other person, firm or corporation for any purpose without
our prior written consent, provided that a copy of this opinion may be furnished
or quoted (i) to your independent auditors, (ii) to regulatory authorities
having jurisdiction over you, (iii) as otherwise compelled by legal process, and
(iv) to any Person that becomes a Lender in accordance with the provisions of
the Credit Agreement.  Any such Lender may rely on the opinion expressed above
as if this opinion letter were addressed and delivered to such Lender on the
date hereof.  Accordingly, any Lender relying on this opinion letter at any time
other than the date hereof should seek advice of its counsel as to the proper
application of this opinion letter at such time.


Very truly yours,






GODFREY & KAHN, S.C.


 
 
 - ManpowerGroup  Five Year Credit Agreement
 
 

--------------------------------------------------------------------------------

 
